Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

RECEIVABLES PURCHASE AGREEMENT

 

dated as of February 11, 2013

 

among

 

CLOUD PEAK ENERGY RECEIVABLES LLC,
as Seller,

 

CLOUD PEAK ENERGY RESOURCES LLC,
as Servicer,

 

THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS, AND PURCHASER
AGENTS FROM TIME TO TIME PARTY HERETO,

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrator

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

AMOUNTS AND TERMS OF THE PURCHASES 1

 

 

 

Section 1.1

Purchase Facility

1

Section 1.2

Making Purchases

2

Section 1.3

Purchased Interest Computation

4

Section 1.4

Settlement Procedures

4

Section 1.5

Fees

. 9

Section 1.6

Payments and Computations, Etc.

9

Section 1.7

Increased Costs

9

Section 1.8

Requirements of Law

10

Section 1.9

Funding Losses

11

Section 1.10

Taxes

11

Section 1.11

Inability to Determine Euro-Rate

14

Section 1.12

Mitigation Obligations

15

Section 1.13

Extension of Termination Date

15

Section 1.14

Intended Tax Treatment

15

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

 

 

 

 

Section 2.1

Representations and Warranties; Covenants

16

Section 2.2

Termination Events

. 16

 

 

 

ARTICLE III

 

INDEMNIFICATION

 

 

 

 

Section 3.1

Indemnities by the Seller

16

Section 3.2

Indemnities by the Servicer

18

 

 

 

ARTICLE IV

 

ADMINISTRATION AND COLLECTIONS

 

 

 

 

Section 4.1

Appointment of the Servicer

18

Section 4.2

Duties of the Servicer

19

Section 4.3

Lock-Box Account Arrangements

20

Section 4.4

Enforcement Rights

21

Section 4.5

Responsibilities of the Seller

22

Section 4.6

Servicing Fee

22

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

ARTICLE V

 

THE AGENTS

 

 

 

 

Section 5.1

Appointment and Authorization

22

Section 5.2

Delegation of Duties

24

Section 5.3

Exculpatory Provisions

24

Section 5.4

Reliance by Agents

24

Section 5.5

Notice of Termination Events

25

Section 5.6

Non-Reliance on Administrator, Purchaser Agents and Other Purchasers

25

Section 5.7

Administrator, Purchasers, Purchaser Agents and Affiliates

26

Section 5.8

Indemnification

26

Section 5.9

Successor Administrator

26

 

 

 

ARTICLE VI

 

MISCELLANEOUS

 

 

 

 

Section 6.1

Amendments, Etc.

26

Section 6.2

Notices, Etc.

27

Section 6.3

Successors and Assigns; Participations; Assignments

27

Section 6.4

Costs, Expenses and Taxes

29

Section 6.5

No Proceedings; Limitation on Payments

30

Section 6.6

GOVERNING LAW AND JURISDICTION

31

Section 6.7

Confidentiality

31

Section 6.8

Execution in Counterparts

32

Section 6.9

Survival of Termination

32

Section 6.10

WAIVER OF JURY TRIAL

32

Section 6.11

Sharing of Recoveries

32

Section 6.12

Right of Setoff

32

Section 6.13

Entire Agreement

33

Section 6.14

Headings

33

Section 6.15

Purchaser Groups’ Liabilities

33

Section 6.16

USA Patriot Act

33

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

EXHIBIT I

Definitions

 

EXHIBIT II

Conditions of Purchases

 

EXHIBIT III

Representations and Warranties

 

EXHIBIT IV

Covenants

 

EXHIBIT V

Termination Events

 

SCHEDULE I

Credit and Collection Policy

 

SCHEDULE II

Lock-Box Banks and Lock-Box Accounts

 

SCHEDULE III

Trade Names

 

SCHEDULE IV

Mortgages

 

SCHEDULE V

Addresses for Notice

 

SCHEDULE VI

Group Commitments

 

ANNEX A

Form of Information Package

 

ANNEX B

Form of Purchase Notice

 

ANNEX C

Form of Assumption Agreement

 

ANNEX D

Form of Transfer Supplement

 

ANNEX E

Form of Paydown Notice

 

ANNEX F

Reserved

 

ANNEX G

Form of Compliance Certificate

 

 

iii

--------------------------------------------------------------------------------


 

This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
February 11, 2013, among CLOUD PEAK ENERGY RECEIVABLES LLC, a Delaware limited
liability company, as seller (the “Seller”), CLOUD PEAK ENERGY RESOURCES LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “Cloud Peak”), as initial servicer (in such capacity, together with its
successors and permitted assigns in such capacity, the “Servicer”), the various
Conduit Purchasers, Related Committed Purchasers and Purchaser Agents (in each
case, as defined herein) from time to time party hereto, and PNC BANK, NATIONAL
ASSOCIATION, as Administrator (in such capacity, together with its successors
and assigns in such capacity, the “Administrator”).

 

PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I.  References in the Exhibits, Schedules
and Annexes hereto to the “Agreement” refer to this Agreement, as amended,
supplemented or otherwise modified from time to time.

 

The Seller desires to sell, transfer and assign an undivided variable percentage
ownership interest in a pool of receivables, and the Purchasers desire to
acquire such undivided variable percentage ownership interest, as such
percentage interest shall be adjusted from time to time based upon, in part,
reinvestment payments that are made by such Purchasers.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1                                    Purchase Facility.

 

(a)                                 On the terms and subject to the conditions
hereof, the Seller may, from time to time before the Facility Termination Date,
request that (x) the Conduit Purchasers ratably (based on the aggregate
Commitments of the Related Committed Purchasers in their respective Purchaser
Groups) make purchases of and reinvestments in, or (y) only if a Conduit
Purchaser denies such request or is unable to fund (and provides notice of such
denial or inability to the Seller, the Servicer, the Administrator and its
Purchaser Agent), the Related Committed Purchasers ratably (based on their
respective Commitments) make purchases of and reinvestments in, undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller (each such purchase or reinvestment is referred to herein as a
“Purchase”).  Subject to Section 1.4(b) concerning reinvestments, at no time
will a Conduit Purchaser have any obligation to make a Purchase.  Each Related
Committed Purchaser severally hereby agrees, on the terms and subject to the
conditions hereof, to make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the Closing Date to (but excluding) the Facility
Termination Date, based on the applicable Purchaser Group’s Group Commitment
Percentage of each Purchase requested pursuant to Section 1.2(a) (and, in the
case of each Related Committed Purchaser, its Commitment Percentage of its
Purchaser Group’s Group Commitment Percentage of such

 

--------------------------------------------------------------------------------


 

Purchase).  Notwithstanding anything set forth in this Section 1.1(a) or
otherwise herein to the contrary, under no circumstances shall any Purchaser
make any purchase or reinvestment if, after giving effect to such Purchase:

 

(i)                                     any event has occurred and is
continuing, or would result from such Purchase, that constitutes a Termination
Event or an Unmatured Termination Event;

 

(ii)                                  the aggregate outstanding Capital of such
Purchaser, when added to all other Capital of all other Purchasers in such
Purchaser’s Purchaser Group, would exceed its Purchaser Group’s Group
Commitment;

 

(iii)                               the Aggregate Capital would exceed the
Purchase Limit; or

 

(iv)                              the Purchased Interest would exceed 100%.

 

(b)                                 The Seller may, upon at least 30 days’
written notice to the Administrator and each Purchaser Agent, terminate the
purchase facility provided hereunder in whole or reduce the unfunded portion of
the Purchase Limit in whole or in part (but not below the amount that would
cause the sum of the Aggregate Capital to exceed the Purchase Limit or would
cause the Group Capital of any Purchaser Group to exceed its Group Commitment,
in either case, after giving effect to such reduction); provided that each
partial reduction shall be in the amount of at least $5,000,000, or an integral
multiple of $1,000,000 in excess thereof and that, unless terminated in whole,
the Purchase Limit shall in no event be reduced below $50,000,000.  In
connection with each such reduction of the Purchase Limit, the Commitment of
each Purchaser and the Group Commitment of each Purchaser Group shall
automatically be ratably reduced by a proportionate amount.  The Administrator
shall advise the Purchaser Agents of any notice received by it pursuant to this
Section 1.1(b); it being understood and agreed that no such termination of the
purchase facility provided hereunder shall be effective unless and until (i) the
Aggregate Capital is reduced to zero and (ii) all other amounts then owed to the
Administrator, the Purchaser Agents and the Purchasers under the Transaction
Documents have been paid in full.

 

Section 1.2                                    Making Purchases.  (a) Each
Funded Purchase (but not reinvestment) of undivided percentage ownership
interests with regard to the Purchased Interest hereunder may be made on any day
upon the Seller’s irrevocable written notice in the form of Annex B (each, a
“Purchase Notice”) delivered to the Administrator and each Purchaser Agent in
accordance with Section 6.2 (which notice must be received by the Administrator
and each Purchaser Agent before 2:00 p.m., New York City time) at least two
Business Days before the requested Purchase Date, which notice shall specify:
(A) the amount requested to be paid to the Seller (which amount shall not be
less than $200,000 (or such lesser amount as agreed to by the Administrator) and
shall be in integral multiples of $100,000 in excess thereof) with respect to
each Purchaser Group in connection with such Funded Purchase, (B) the date of
such Funded Purchase (which shall be a Business Day) and (C) the pro forma
calculation of the Purchased Interest after giving effect to the increase in the
Aggregate Capital resulting from such Funded Purchase.

 

(b)                                 On the date of each Funded Purchase (but not
reinvestment) of undivided percentage ownership interests with regard to the
Purchased Interest hereunder, each applicable Conduit Purchaser or Related
Committed Purchaser, as the case may be, shall, upon satisfaction

 

2

--------------------------------------------------------------------------------


 

of the applicable conditions set forth in Exhibit II, make available to the
Seller in same day funds, at Wells Fargo Bank, account number 4000097683, ABA#
121000248 (or such other account as may be designated in writing by the Seller
to the Administrator and each Purchaser Agent) an amount equal to the portion of
Capital relating to the undivided percentage ownership interest then being
funded by such Purchaser.

 

(c)                                  Effective on the date of each Purchase, the
Seller hereby sells and assigns to the Administrator for the benefit of the
Purchasers (ratably, based on the Purchasers’ respective outstanding Capital at
such time after giving effect to such Purchase) an undivided percentage
ownership interest in: (i) each Pool Receivable then existing, (ii) all Related
Security with respect to such Pool Receivables, and (iii) all Collections with
respect to, and other proceeds of, such Pool Receivables and Related Security.

 

(d)                                 To secure all of the Seller’s obligations
(monetary or otherwise) under this Agreement and the other Transaction Documents
to which it is a party, whether now or hereafter existing or arising, due or to
become due, direct or indirect, absolute or contingent, the Seller hereby grants
to the Administrator (for the benefit of the Administrator, the Purchasers and
the Purchaser Agents and their respective successors and permitted assigns), a
security interest in all of the Seller’s right, title and interest (including
any undivided interest of the Seller) in, to and under all of the following,
whether now or hereafter owned, existing or arising: (i) all Pool Receivables,
(ii) all Related Security with respect to such Pool Receivables, (iii) all
Collections with respect to such Pool Receivables, (iv) the Lock-Box Accounts
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock-Box Accounts and amounts on deposit
therein, (v) all rights (but none of the obligations) of the Seller under the
Purchase and Sale Agreement, (vi) all proceeds of, and all amounts received or
receivable under any or all of, the foregoing and (vii) all of its other
property (collectively, the “Pool Assets”).  The Seller hereby authorizes the
Administrator to file financing statements naming the Seller as debtor or seller
and describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this
Agreement.  The Administrator (for the benefit of the Administrator, the
Purchasers and the Purchaser Agents and their respective successors and
permitted assigns) shall have, with respect to the Pool Assets, and in addition
to all the other rights and remedies available to the Administrator, the
Purchasers and the Purchaser Agents, all the rights and remedies of a secured
party under any applicable UCC.

 

(e)                                  Each Related Committed Purchaser’s
obligations hereunder shall be several, such that the failure of any Related
Committed Purchaser to make a payment in connection with any Funded Purchase
hereunder, shall not relieve any other Related Committed Purchaser of its
obligation hereunder to make payment for any Funded Purchase. Further, in the
event any Related Committed Purchaser fails to satisfy its obligation to make a
Funded Purchase as required hereunder, upon receipt of notice of such failure
from the Administrator (or any relevant Purchaser Agent), subject to the
limitations set forth herein, the non-defaulting Related Committed Purchasers in
such defaulting Related Committed Purchaser’s shall fund the defaulting Related
Committed Purchaser’s Commitment Percentage of the related Funded Purchase pro
rata in proportion to their relative remaining Commitment Percentages
(determined without regard to the Commitment Percentage of the defaulting
Related Committed Purchaser; it being understood that a defaulting Related
Committed Purchaser’s Commitment Percentage of

 

3

--------------------------------------------------------------------------------


 

any Funded Purchase shall be first funded by the Related Committed Purchasers in
such defaulting Related Committed Purchaser’s Purchaser Group and thereafter if
there are no other Related Committed Purchasers in such Purchaser Group or if
such other Related Committed Purchasers are also defaulting Related Committed
Purchasers, then such defaulting Related Committed Purchaser’s Commitment
Percentage of such Funded Purchase shall be funded by each other Purchaser Group
ratably and applied in accordance with this paragraph (e)). Notwithstanding
anything in this paragraph (e) to the contrary, no Related Committed Purchaser
shall be required to make a Funded Purchase pursuant to this paragraph for an
amount which would cause the aggregate Capital of such Related Committed
Purchaser (after giving effect to such Funded Purchase) to exceed its
Commitment.

 

Section 1.3                                    Purchased Interest Computation. 
The Purchased Interest shall be initially computed on the date of the initial
Purchase hereunder.  Thereafter, until the Facility Termination Date, the
Purchased Interest shall be automatically recomputed (or deemed to be
recomputed) on each Business Day other than a Termination Day.  On each
Termination Day, the Purchased Interest shall be deemed to be 100%. The
Purchased Interest shall become zero on the Final Payout Date.

 

Section 1.4                                    Settlement Procedures.

 

(a)                                 The collection of the Pool Receivables shall
be administered by the Servicer in accordance with this Agreement. The Seller
shall provide to the Servicer on a timely basis all information needed for such
administration, including notice of the occurrence of any Termination Day and
current computations of the Purchased Interest.

 

(b)                                 The Servicer shall, on each day on which
Collections of Pool Receivables are received (or deemed received) by the Seller
or the Servicer:

 

(i)                                     set aside and hold in trust (and shall,
at the request of the Administrator, segregate in a separate account approved by
the Administrator) for the benefit of each Purchaser Group, out of such
Collections, an amount equal to the sum of (i) the Aggregate Discount accrued
through such day for each Portion of Capital and not previously set aside,
(ii) an amount equal to the Fees accrued and unpaid through such day and
(iii) an amount equal to the Purchasers’ Share of the Servicing Fee accrued
through such day and not previously set aside;

 

(ii)                                  subject to Section 1.4(f), if such day is
not a Termination Day, remit to the Seller, ratably, on behalf of the
Purchasers, the remainder of such Collections.  Such remainder shall, to the
extent representing a return on the Aggregate Capital, be automatically
reinvested, ratably according to each Purchaser’s Capital, in Pool Receivables
and in the Related Security, Collections and other proceeds with respect
thereto; provided, however, that if, after giving effect to any such
reinvestment, (x) the Purchased Interest would exceed 100%, or (y) the Aggregate
Capital would exceed the Purchase Limit then in effect, then the Servicer shall
not remit such remainder to the Seller or reinvest, but shall set aside and hold
in trust for the Administrator (for the benefit of the Purchasers) (and shall,
at the request of the Administrator, segregate in a separate account approved by
the Administrator) a portion of such Collections that,

 

4

--------------------------------------------------------------------------------


 

together with the other Collections set aside pursuant to this paragraph, shall
equal the amount necessary to reduce the Purchased Interest to 100% or cause the
Aggregate Capital not to exceed the Purchase Limit, as the case may be
(determined as if such Collections set aside had been applied to reduce the
Aggregate Capital at such time), which amount shall be deposited ratably to each
Purchaser Agent’s account (for the benefit of its related Purchasers) for
distribution and application on the next Settlement Date in accordance with
Section 1.4(d); provided, further, that (x) in the case of any Purchaser that is
a Conduit Purchaser, if such Purchaser has provided notice (a “Declining
Notice”) to its Purchaser Agent, the Administrator, and the Servicer that such
Purchaser (a “Declining Conduit Purchaser”) no longer wishes Collections with
respect to any Portion of Capital funded or maintained by such Purchaser to be
reinvested pursuant to this clause (ii), and (y) in the case of any Purchaser
that has provided notice (an “Exiting Notice”) to its Purchaser Agent of its
refusal, pursuant to Section 1.22, to extend the then-scheduled Facility
Termination Date hereunder (an “Exiting Purchaser”) then in either case set
forth in subclauses (x) or (y), above, such Collections shall not be reinvested
and shall instead be held in trust for the benefit of such Purchaser and applied
in accordance with clause (iii) below;

 

(iii)                               if such day is a Termination Day (or any day
following the provision of a Declining Notice or an Exiting Notice), set aside,
segregate and hold in trust (and shall, at the request of the Administrator,
segregate in a separate account approved by the Administrator) for the benefit
of each Purchaser Group the entire remainder of such Collections (or in the case
of a Declining Conduit Purchaser or an Exiting Purchaser an amount equal to such
Purchaser’s ratable share of such Collections based on its Capital; provided,
that solely for the purpose of determining such Purchaser’s ratable share of
such Collections, such Purchaser’s Capital shall be deemed to remain constant
from the date of the provision of a Declining Notice or an Exiting Notice, as
the case may be, until the date such Purchaser’s Capital has been paid in full;
it being understood that if such day is also a Termination Day, such Declining
Conduit Purchaser’s or Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchaser in respect of this parenthetical
and thereafter Collections shall be set aside for such Purchaser ratably in
respect of its Capital (as recalculated)); and

 

(iv)                              release to the Seller (subject to
Section 1.4(f)) for its own account any Collections in excess of:  (w) amounts
required to be reinvested in accordance with clause (ii) plus (x) the amounts
that are required to be set aside pursuant to clause (i) above, pursuant to the
proviso to clause (ii) above and pursuant to clause (iii) above, plus (y) the
Seller’s Share of the Servicing Fee accrued and unpaid through such day and all
reasonable and appropriate out-of-pocket costs and expenses of the Servicer for
servicing, collecting and administering the Pool Receivables plus (z) all other
amounts then due and payable by the Seller under this Agreement to the
Purchasers, the Purchaser Agents, the Administrator, and any other Indemnified
Party or Affected Person.

 

(c)                                  On each Settlement Date, the Servicer
shall, in accordance with the priorities set forth in Section 1.4(d), deposit
into the account specified by each Purchaser Agent Collections held for such
Purchaser Agent (for the benefit of its related Purchasers) pursuant to
Section 1.4(b)(i) or 1.4(f) plus the amount of Collections then held for such
Purchaser Agent (for

 

5

--------------------------------------------------------------------------------

 


 

the benefit of its related Purchasers) pursuant to Sections 1.4(b)(ii) and
1.4(b)(iii); provided, that if Cloud Peak or an Affiliate thereof is the
Servicer, such day is not a Termination Day and the Administrator has not
notified Cloud Peak (or such Affiliate) that such right is revoked, Cloud Peak
(or such Affiliate) may retain the portion of the Collections set aside pursuant
to Section 1.4(b)(i) that represents the aggregate of the Purchasers’ Share of
the Servicing Fee.  On or prior to the last day of each Settlement Period, each
Purchaser Agent will notify the Servicer by electronic mail of the amount of
Discount accrued with respect to each Portion of Capital during such related
Settlement Period.

 

(d)                                 The Servicer shall distribute the amounts
described (and at the times set forth) in Section 1.4(c), as follows:

 

(i)                                     if such distribution occurs on a day
that is not a Termination Day:

 

(A)                               first, if the Servicer has set aside amounts
in respect of the Servicing Fee pursuant to Section 1.4(b)(i) and has not
retained such amounts pursuant to Section 1.4(c), to the Servicer (payable in
arrears on each Settlement Date) in payment in full of the aggregate Purchasers’
Share of the accrued Servicing Fees so set aside; and

 

(B)                               second,  to each Purchaser Agent ratably
according to the Discount and Fees accrued during such Settlement Period (for
the benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all such accrued Discount with respect to each
Portion of Capital maintained by such Purchasers and all such accrued Fees owing
to such Purchasers; it being understood that each Purchaser Agent shall
distribute such amounts to the Purchasers within its Purchaser Group ratably
according to Discount and Fees, respectively ; and

 

(ii)                                  if such distribution occurs on a
Termination Day:

 

(A)                               first, to the Servicer (if the Servicer is not
Cloud Peak of an Affiliate thereof), in payment in full of the Purchasers’ Share
of all accrued Servicing Fees;

 

(B)                               second to each Purchaser Agent ratably (based
on the aggregate accrued and unpaid Discount and Fees payable to all Purchasers
at such time) (for the benefit of the relevant Purchasers in such Purchaser
Agent’s Purchaser Group) in payment in full of all accrued Discount with respect
to each Portion of Capital funded or maintained by the Purchasers within such
Purchaser Agent’s Purchaser Group and all accrued Fees;

 

(C)                               third to each Purchaser Agent ratably
according to the aggregate of the Capital of each Purchaser in each such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers in
such Purchaser Agent’s Purchaser Group) in payment in full of each Purchaser’s
Capital; it being understood that each Purchaser Agent shall distribute the
amounts described in the first, second and third clauses of this
Section 1.4(d)(ii) to the Purchasers within such Purchaser

 

6

--------------------------------------------------------------------------------


 

Agent’s Purchaser Group ratably according to Discount, Fees and Capital,
respectively; and

 

(D)                               fourth, if the Aggregate Capital and accrued
Aggregate Discount with respect to each Portion of Capital for all Purchaser
Groups have been reduced to zero, and the aggregate of the Purchasers’ Share of
all accrued Servicing Fees payable to the Servicer have been paid in full, to
each Purchaser Agent ratably, based on the remaining amounts, if any, payable to
each Purchaser in such Purchaser Agent’s Purchaser Group (for the benefit of the
relevant Purchasers in such Purchaser Agent’s Purchaser Group), the
Administrator and any other Indemnified Party or Affected Person in payment in
full of any other amounts owed thereto by the Seller or the Servicer hereunder;
and

 

(E)                                fifth, to the Servicer (if the Servicer is
Cloud Peak or an Affiliate thereof) in payment in full of the aggregate of the
Purchasers’ Share of all accrued Servicing Fees.

 

After the Aggregate Capital, Aggregate Discount, Fees and Servicing Fees with
respect to the Purchased Interest, and any other amounts payable by the Seller
and the Servicer to each Purchaser Group, the Administrator or any other
Indemnified Party or Affected Person hereunder, have been paid in full, all
additional Collections with respect to the Purchased Interest shall be paid to
the Seller for its own account.

 

(e)                                  For the purposes of this Section 1.4:

 

(i)                                     if on any day the Outstanding Balance of
any Pool Receivable is reduced or adjusted as a result of any defective,
rejected, returned, repossessed or foreclosed goods or services, or any
revision, cancellation, allowance, rebate, discount or other adjustment made by
the Seller or any Affiliate of the Seller, or the Servicer or any Affiliate of
the Servicer, or any setoff or dispute between the Seller or any Affiliate of
the Seller, or the Servicer or any Affiliate of the Servicer and an Obligor, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in the amount of such reduction or adjustment and shall (i) if such
day is not a Termination Day, hold any and all such amounts in trust for the
benefit of the Purchasers and their assigns and, on the following Settlement
Date, apply such amounts in accordance with this Section 1.4 or (ii) if such day
is a Termination Day, immediately pay any and all such amounts in respect
thereof to a Lock-Box Account for the benefit of the Purchasers and their
assigns and for application pursuant to Section 1.4;

 

(ii)                                  if on any day any of the representations
or warranties in Sections 1(j) or 3(a) of Exhibit III is not true with respect
to any Pool Receivable, the Seller shall be deemed to have received on such day
a Collection of such Pool Receivable in full and shall immediately pay the
amount of such deemed Collection to a Lock-Box Account (or as otherwise directed
by the Administrator at such time) for the benefit of the Purchasers and their
assigns and for application pursuant to this Section 1.4 (Collections deemed to
have been received pursuant to clause (i) or (ii) of this paragraph (e) are
hereinafter sometimes referred to as “Deemed Collections”);

 

7

--------------------------------------------------------------------------------


 

(iii)                               except as provided in clause (i) or
(ii) otherwise required by applicable law or the relevant Contract, all
Collections received from an Obligor of any Receivable shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables; and

 

(iv)                              if and to the extent the Administrator, any
Purchaser Agent or any Purchaser shall be required for any reason to pay over to
an Obligor (or any trustee, receiver, custodian or similar official in any
Insolvency Proceeding) any amount received by it hereunder, such amount shall be
deemed not to have been so received by such Person but rather to have been
retained by the Seller and, accordingly, such Person shall have a claim against
the Seller for such amount, payable when and to the extent that any distribution
from or on behalf of such Obligor is made in respect thereof.

 

(f)                                   If at any time the Seller shall wish to
cause the reduction of Aggregate Capital (but not to commence the liquidation,
or reduction to zero, of the entire Aggregate Capital) the Seller may do so as
follows:

 

(i)                                     the Seller shall give the Administrator,
each Purchaser Agent and the Servicer written notice in the form of Annex E
(each, a “Paydown Notice”) at least two Business Days prior to the date of such
reduction and each such Paydown Notice shall include, among other things, the
amount of such proposed reduction and the proposed date on which such reduction
will commence;

 

(ii)                                  on the proposed date of the commencement
of such reduction and on each day thereafter, the Servicer shall cause
Collections not to be reinvested until the amount thereof not so reinvested
shall equal the desired amount of reduction; and

 

(iii)                               the Servicer shall hold such Collections in
trust for the benefit of each Purchaser ratably according to its Capital, for
payment to each such Purchaser (or its related Purchaser Agent for the benefit
of such Purchaser) on the next Settlement Date (or such other date as agreed to
by the Administrator and Seller) with respect to any Portions of Capital
maintained by such Purchaser immediately following the related current
Settlement Period, and the Aggregate Capital (together with the Capital of any
related Purchaser) shall be deemed reduced in the amount to be paid to such
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser)
only when in fact finally so paid;

 

provided, that:

 

(A)                               the amount of any such reduction shall be not
less than $100,000 for each Purchaser Group and shall be an integral multiple of
$100,000 in excess thereof, and unless reduced to zero, the entire Aggregate
Capital after giving effect to such reduction shall be not less than $1,000,000;
and

 

(B)                               with respect to any Portion of Capital, the
Seller shall choose a reduction amount, and the date of commencement thereof, so
that to the extent practicable such reduction shall commence and conclude in the
same Settlement Period.

 

8

--------------------------------------------------------------------------------


 

Section 1.5                                    Fees.  The Seller shall pay to
the Administrator, Purchaser Agents and Purchasers certain fees in the amounts
and on the dates set forth in one or more fee letter agreements, in each case
entered into from time to time by and among the Seller, (the Servicer if
applicable) and the applicable Purchaser Agent and/or the Administrator (as any
such fee letter agreement may be amended, restated, supplemented or otherwise
modified from time to time, each, a “Fee Letter”).

 

Section 1.6                                    Payments and Computations, Etc.

 

(a)                                 All amounts to be paid or deposited by the
Seller or the Servicer hereunder or under any other Transaction Document shall
be made without reduction for offset or counterclaim and shall be paid or
deposited no later than 3:00 p.m. (New York City time) on the day when due in
same day funds to the account for each Purchaser maintained by the applicable
Purchaser Agent (or such other account as may be designated from time to time by
such Purchaser Agent to the Seller and the Servicer).  All amounts received
after 3:00 p.m. (New York City time) will be deemed to have been received on the
next Business Day. Except as expressly set forth herein, each Purchaser Agent
shall distribute the amounts paid to it hereunder for the benefit of the
Purchasers in its Purchaser Group to the Purchasers within its Purchaser Group
ratably (x) in the case of such amounts paid in respect of Discount and Fees,
according to the Discount and Fees payable to such Purchasers and (y) in the
case of such amounts paid in respect of Capital (or in respect of any other
obligations other than Discount and Fees), according to the outstanding Capital
funded by such Purchasers.

 

(b)                                 The Seller or the Servicer, as the case may
be, shall, to the extent permitted by law, pay interest on any amount not paid
or deposited by the Seller or the Servicer, as the case may be, when due
hereunder, at an interest rate per annum equal to the sum of 2.00% per annum
plus the greater of the Base Rate at such time and the Euro-Rate at such time,
payable on demand.

 

(c)                                  All computations of interest under
Section 1.6(b) and all computations of Discount, Fees and other amounts
hereunder shall be made on the basis of a year of 360 (or 365 or 366, as
applicable, with respect to Discount or other amounts calculated by reference to
the Base Rate) days for the actual number of days elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

 

Section 1.7                                    Increased Costs.  (a) If after
the Closing Date the Administrator, any Purchaser Agent, any Purchaser, any
Liquidity Provider or any other Program Support Provider or any of their
respective Affiliates (each an “Affected Person”) reasonably determines that any
Change in Law affects or would affect the amount of capital required or expected
to be maintained by such Affected Person, and such Affected Person determines
that the amount of such capital is increased by or based upon the existence of
any commitment to make purchases of (or otherwise to maintain the investment in)
Pool Receivables or any related liquidity facility, credit enhancement facility
and other commitments of the same type, then, upon demand by such Affected
Person or its related Purchaser Agent (with a copy to the Administrator), the
Seller shall promptly pay to the related Purchaser Agent, for the account of
such Affected Person, from time

 

9

--------------------------------------------------------------------------------


 

to time as specified by such Affected Person or its related Purchaser Agent,
additional amounts sufficient to compensate such Affected Person for such
increased costs in the light of such circumstances, to the extent that such
Affected Person reasonably determines such increase in capital to be allocable
to the existence of any of such commitments.

 

(b)                                 If due to any Change in Law, there shall be
any increase after the Closing Date in the cost to any Affected Person of
agreeing to purchase or purchasing, or maintaining the ownership of, the
Purchased Interest (or its portion thereof and including, without limitation,
funding or maintaining its Capital), then, upon demand by such Affected Person,
the Seller shall promptly pay to such Affected Person, from time to time as
specified by such Affected Person, additional amounts sufficient to compensate
such Affected Person for such increased costs.

 

(c)                                  A certificate of an Affected Person (or its
related Purchaser Agent) setting forth the amount or amounts necessary to
compensate such Affected Person as specified in clause (a) or (b) of this
Section and delivered to the Seller and the Administrator, shall be conclusive
absent manifest error.  The Seller shall pay such Affected Person’s related
Purchaser Agent (for the account of such Affected Person) the amount shown as
due on the first Settlement Date occurring after the Seller’s receipt of such
certificate.

 

(d)                                 Failure or delay on the part of any Affected
Person to demand compensation pursuant to this Section 1.7 shall not constitute
a waiver of such Affected Person’s right to demand such compensation; provided
that the Seller shall not be required to compensate an Affected Person pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Affected Person, notifies the Seller of the
Change in Law giving rise to such increased costs or reductions and of such
Affected Person’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 1.8                                    Requirements of Law.  (a) If,
after the date hereof, any Affected Person determines that any Change in Law:

 

(i)                                     does or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, purchases, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Affected Person that are not
otherwise included in the determination of the Euro-Rate hereunder; or

 

(ii)                                  does or shall impose on such Affected
Person any other condition;

 

and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator or as a Purchaser Agent, agreeing to
purchase or purchasing or maintaining the ownership of undivided percentage
ownership interests with regard to the Purchased Interest (or interests therein)
or any Portion of Capital, or (B) to reduce any amount receivable hereunder
(whether directly or indirectly), then, in any such case, upon demand by such
Affected Person, the Seller shall promptly pay to such Affected Person
additional amounts necessary to compensate such Affected Person for such
additional cost or reduced amount

 

10

--------------------------------------------------------------------------------


 

receivable.  All such amounts shall be payable as incurred.  A certificate as to
such amounts submitted to the Seller and the Administrator by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.

 

(b)                                 A certificate of an Affected Person (or its
related Purchaser Agent) setting forth the amount or amounts necessary to
compensate such Affected Person as specified in clause (a) of this Section and
delivered to the Seller and the Administrator, shall be conclusive absent
manifest error.  The Seller shall pay such Affected Person’s related Purchaser
Agent (for the account of such Affected Person) the amount shown as due on each
Settlement Date occurring after the Seller’s receipt of such certificate.

 

(c)                                  Failure or delay on the part of any
Affected Person to demand compensation pursuant to this Section 1.8 shall not
constitute a waiver of such Affected Person’s right to demand such compensation;
provided that the Seller shall not be required to compensate an Affected Person
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Affected Person, notifies the Seller
of the Change in Law giving rise to such increased costs or reductions and of
such Affected Person’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 1.9                                    Funding Losses.

 

(a)                                 The Seller will compensate each Purchaser in
accordance with the terms of this Section 1.8 for all losses, expenses and
liabilities (including any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such
Purchaser in order to fund or maintain any Portion of Capital hereunder) as a
result of (i) any repayment (in whole or in part) of any Portion of Capital of
such Purchaser on any day other than a Settlement Date or (ii) any Funded
Purchase not being completed by the Seller in accordance with its request
therefor pursuant to Section 1.2.  Such losses, expenses and liabilities will
include the amount, if any, by which (A) the additional Discount that would have
accrued had such repayment or failure to Purchase not have occurred, exceeds
(B) the income, if any, received by the applicable Purchaser.

 

(b)                                 A certificate of a Purchaser (or its related
Purchaser Agent) setting forth the amount or amounts necessary to compensate
such Purchaser as specified in clause (a) of this Section and delivered to the
Seller and the Administrator, shall be conclusive absent manifest error.  The
Seller shall pay such Purchaser’s related Purchaser Agent (for the account of
such Purchaser) the amount shown as due on each Settlement Date occurring after
the Seller’s receipt of such certificate.

 

Section 1.10                             Taxes.  The Seller agrees that:

 

(a)                                 Any and all payments by the Seller under
this Agreement and any other Transaction Document shall be made free and clear
of and without deduction for any Taxes or Other Taxes; provided, however, that
such payments shall exclude (i) overall income or franchise taxes, in either
case, imposed on the Person receiving such payment by the Seller

 

11

--------------------------------------------------------------------------------


 

hereunder by the jurisdiction under whose laws such Person is organized, the
jurisdiction of such Person’s principal place of business or the jurisdiction in
which such Person holds its undivided percentage ownership interest in the
Purchased Interest, or any political subdivision thereof and (ii) any U.S.
Federal withholding tax imposed by FATCA (all such Taxes other than those
referred to in the proviso above shall hereinafter be referred to as
“Indemnified Taxes”).  If the Seller shall be required by law to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder to any
Purchaser, any Liquidity Provider, Program Support Provider or the
Administrator, then the sum payable shall be increased by the amount necessary
to yield to such Person (after payment of all Taxes) an amount equal to the sum
it would have received had no such deductions been made.

 

(b)                                 Whenever any Indemnified Taxes are payable
by the Seller, as promptly as possible thereafter, the Seller shall send to the
Administrator for its own account or for the account of any Purchaser or any
Liquidity Provider or other Program Support Provider, as the case may be, a
certified copy of an original official receipt showing payment thereof or such
other evidence of such payment as may be available to the Seller and acceptable
to the taxing authorities having jurisdiction over such Person.  If the Seller
fails to pay any Indemnified Taxes when due to the appropriate taxing authority
or fails to remit to the Administrator the required receipts or other required
documentary evidence, the Seller shall indemnify the Administrator and/or any
other Affected Person, as applicable, for any incremental Taxes, interest or
penalties that may become payable by such party as a result of any such failure.

 

(c)                                  The Seller shall indemnify each Affected
Person within ten Business Days after written demand therefor, for the full
amount of any Indemnified Taxes paid by such Affected Party on or with respect
to any payment by or on account of any obligation of the Seller hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 1.10) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  None of Sections 1.7, 1.8, 3.1, 3.2 or 6.4(a) shall
apply to Taxes, which shall be governed exclusively by this Section 1.10.

 

(d)                                 If an Affected Person requests
indemnification or repayment under this Section 1.10, a certificate describing
such amounts shall be submitted to the Seller and the applicable Purchaser Agent
by such Affected Person and shall be conclusive and binding for all purposes,
absent manifest error.

 

(e)                                  (i) Any Affected Party that is entitled to
an exemption from or reduction of withholding tax with respect to payments under
this Agreement shall deliver to the Seller and the Administrator, at the time or
times reasonably requested by the Seller or the Administrator, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Seller or the Administrator as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Affected Party, if reasonably requested by the Seller or the Administrator,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Seller or the Administrator as will enable the
Seller or the Administrator to determine whether or not such Affected Party is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation

 

12

--------------------------------------------------------------------------------


 

(other than such documentation required to be delivered by the applicable
Affected Party pursuant to the terms of clause (ii) below) shall not be required
if in such Affected Party’s reasonable judgment such completion, execution or
submission would subject such Affected Party to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Affected Party.

 

(ii) Without limiting the generality of the foregoing, each Affected Party shall
deliver to the Seller and the Administrator on or prior to the date on which
such Affected Party, becomes a party to this Agreement (and from time to time
thereafter upon the expiration or invalidity of any of the certificates or IRS
forms described below or upon the request of the Seller or the Administrator),
two (2) original copies of whichever of the following is applicable:

 

(A) duly completed and executed IRS Form W-8BEN (or successor forms)
establishing eligibility for benefits of an income tax treaty to which the
United States is a party or that such party is not subject to deduction or
withholding of United States federal income tax,

 

(B) duly completed and executed IRS Form W-8ECI (or successor forms),
establishing that such party is not subject to deduction or withholding of
United States federal income tax,

 

(C) in the case of a party claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) duly executed
certificate to the effect that such Affected Party is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Seller within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code, and (y) duly completed and
executed IRS Form W-8BEN (or successor forms), or

 

(D) IRS Form W-9 (or successor forms), establishing that such party is not
subject to backup withholding or information reporting requirements.

 

Notwithstanding any other provisions of this paragraph, any Affected Party shall
not be required to deliver any form or certificate pursuant to this subparagraph
(ii) that such Affected Party, is not legally able to deliver.

 

(iii) If a payment made to a Affected Party under any Transaction Document would
be subject to U.S. Federal income withholding tax imposed by FATCA, such
Affected Party shall deliver to Seller and the Administrator, at the time or
times prescribed by law and at such time or times reasonably requested by Seller
or the Administrator, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Seller or the Administrator as
may be necessary for Seller and the Administrator to comply with their
obligations under FATCA and to determine that such Affected Party has complied
with such Affected Party’s obligations under FATCA or to determine the amount to
deduct and withhold

 

13

--------------------------------------------------------------------------------


 

from such payment.  Solely for purposes of this clause (iii), “FATCA” shall
include any amendments made to FATCA after the Closing Date.

 

(f)                                   If an Affected Party determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Seller or with respect to which the
Seller has paid additional amounts pursuant to this Section 1.10, it shall pay
over such refund to the Seller (but only to the extent of indemnity payments
made, or additional amounts paid, by the Seller under this Section 1.10 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Affected Person, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Seller, upon the request of such
Affected Person, agrees to repay the amount paid over to the Seller (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Affected Person in the event such Affected Person is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this clause (f), in no event will any Affected Party be
required to pay any amount to the Seller pursuant to this clause (f) the payment
of which would place such Affected Party in a less favorable net after-Tax
position than such Affected Party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This Section 1.10 shall not be construed to require any Affected Person to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Seller or any other Person.

 

Section 1.11                             Inability to Determine Euro-Rate.  (a) 
If the Administrator (or any Purchaser Agent) determines before the first day of
any Settlement Period (which determination shall be final and conclusive) that,
by reason of circumstances affecting the interbank eurodollar market generally
(i) deposits in dollars (in the relevant amounts for such Settlement Period) are
not being offered to banks in the interbank eurodollar market for such
Settlement Period, (ii) adequate means do not exist for ascertaining the
Euro-Rate for such Settlement Period (or portion thereof) or (iii) the Euro-Rate
does not accurately reflect the cost to any Purchaser (as determined by the
related Purchaser or the applicable Purchaser Agent) of maintaining any Portion
of Capital during such Settlement Period (or portion thereof), then the
Administrator shall give notice thereof to the Seller.  Thereafter, until the
Administrator or such Purchaser Agent notifies the Seller that the circumstances
giving rise to such suspension no longer exist, (a) no Portion of Capital shall
be funded at the Alternate Rate determined by reference to the Euro-Rate and
(b) the Discount for any outstanding Portions of Capital then funded at the
Alternate Rate determined by reference to the Euro-Rate shall, on the last day
of the then current Settlement Period, be converted to the Alternate Rate
determined by reference to the Base Rate.

 

(b)                                 If, on or before the first day of any
Settlement Period, the Administrator shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive) that any Change in Law, or compliance by such Affected
Person with any Change in Law, shall make it unlawful or impossible for such
Affected Person to fund or maintain any Portion of Capital at the Alternate Rate
and based upon the Euro-Rate, the Administrator shall notify the Seller
thereof.  Upon receipt of such notice, until the Administrator notifies the
Seller that the circumstances giving rise to such determination no longer apply,
(a) no Portion of Capital shall be funded at the Alternate Rate determined by
reference to the Euro-Rate and (b) the Discount for any outstanding Portions of
Capital then

 

14

--------------------------------------------------------------------------------


 

funded at the Alternate Rate determined by reference to the Euro-Rate shall be
converted to the Alternate Rate determined by reference to the Base Rate either
(i) on the last day of the then current Settlement Period if such Affected
Person may lawfully continue to maintain such Portion of Capital at the
Alternate Rate determined by reference to the Euro-Rate to such day, or
(ii) immediately, if such Affected Person may not lawfully continue to maintain
such Portion of Capital at the Alternate Rate determined by reference to the
Euro-Rate to such day.

 

Section 1.12                             Mitigation Obligations.

 

If any Purchaser requests compensation under Sections 1.7 or 1.8, or if the
Seller is required to pay any additional amount to any Purchaser or any
Governmental Authority for the account of any Purchaser pursuant to
Section 1.10, then such Purchaser shall use reasonable efforts to designate a
different lending office for funding or booking its Purchases hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Purchaser, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
1.7, 1.8 or 1.10, as the case may be, in the future and (ii) would not subject
such Purchaser to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Purchaser.  The Seller hereby agrees to pay all
reasonable costs and expenses incurred by any Purchaser in connection with any
such designation or assignment.

 

Section 1.13                             Extension of Termination Date.

 

Provided that no Termination Event or Unmatured Termination Event has occurred
and is continuing, the Seller may request, in a written notice given to the
Administrator and each Purchaser Agent not less than 60 days and not more than
120 days prior to the then current Facility Termination Date, that the date set
forth in clause (a) of the then-current definition of “Facility Termination
Date” be extended to the date that is 364 days after such then-current date.  In
the event that the Purchasers are all agreeable to such extension, the
Administrator shall so notify the Seller and the Servicer in writing (it being
understood that the Purchasers may accept or decline such a request in their
sole discretion and on such terms as they may elect) not less than 30 days prior
to the then current Facility Termination Date and the Seller, the Servicer, the
Administrator, the Purchaser Agents and the Purchasers shall enter into such
documents as the Purchasers may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by the Purchasers, the
Administrator and the Purchaser Agents in connection therewith (including
reasonable Attorney Costs) shall be paid by the Seller.  In the event any
Purchaser declines the request for such extension, such Purchaser (or the
applicable Purchaser Agent on its behalf) shall so notify the Administrator and
the Administrator shall so notify the Seller of such determination; provided,
that the failure of the Administrator to notify the Seller of the determination
to decline such extension shall not affect the understanding and agreement that
the applicable Purchasers shall be deemed to have refused to grant the requested
extension in the event the Administrator fails to affirmatively notify the
Seller, in writing, of their agreement to accept the requested extension.

 

Section 1.14                             Intended Tax Treatment.  All parties to
this Agreement covenant and agree to treat any Purchase under this Agreement as
debt for all federal income tax purposes (the “Intended Tax Treatment”). All
parties to this Agreement agree not to take any position on any tax return
inconsistent with the Intended Tax Treatment.

 

15

--------------------------------------------------------------------------------

 


 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1                                    Representations and Warranties;
Covenants.  Each of the Seller and the Servicer hereby makes the representations
and warranties, and hereby agrees to perform and observe the covenants,
applicable to it as set forth in Exhibits III and IV, respectively.

 

Section 2.2                                    Termination Events.  If any of
the Termination Events set forth in Exhibit V shall occur, the Administrator may
(with the consent of the Majority Purchaser Agents) or shall (at the direction
of the Majority Purchaser Agents), by notice to the Seller, declare the Facility
Termination Date to have occurred (in which case the Facility Termination Date
shall be deemed to have occurred); provided, that automatically upon the
occurrence of any event (without any requirement for the passage of time or the
giving of notice) described in paragraph (f) of Exhibit V, the Facility
Termination Date shall occur. Upon any such declaration, occurrence or deemed
occurrence of the Facility Termination Date, the Administrator, each Purchaser
Agent and each Purchaser shall have, in addition to the rights and remedies that
they may have under this Agreement, all other rights and remedies provided to
secured parties after default under the UCC and under other applicable law,
which rights and remedies shall be cumulative.

 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.1                                    Indemnities by the Seller. 
Without limiting any other rights any such Person may have hereunder or under
applicable law, the Seller hereby indemnifies and holds harmless, on an
after-tax basis, the Administrator, each Purchaser Agent, each Liquidity
Provider, each Program Support Provider and each Purchaser and their respective
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, liabilities, penalties, Taxes,
costs and expenses (including reasonable attorneys’ fees and court costs) (all
of the foregoing collectively, the “Indemnified Amounts”) at any time imposed on
or incurred by any Indemnified Party arising out of or otherwise relating to any
Transaction Document, the transactions contemplated thereby or the acquisition
of any portion of the Purchased Interest, or any action taken or omitted by any
of the Indemnified Parties (including any action taken by the Administrator as
attorney-in-fact for the Seller, the Servicer or any Originator hereunder or
under any other Transaction Document), whether arising by reason of the acts to
be performed by the Seller hereunder or otherwise, excluding only Indemnified
Amounts to the extent (a) a final judgment of a court of competent jurisdiction
holds that such Indemnified Amounts resulted from gross negligence or willful
misconduct of the Indemnified Party seeking indemnification, (b) due to the
credit risk of the Obligor and for which reimbursement would constitute recourse
to any Originator, the Seller or the Servicer for uncollectible Receivables or
(c) such Indemnified Amounts include Taxes imposed or based on, or measured by,
the gross or net income or receipts of such Indemnified Party by the
jurisdiction under the laws of which such Indemnified Party is organized (or any
political subdivision thereof); provided, however, that nothing contained in
this sentence shall limit the liability of the

 

16

--------------------------------------------------------------------------------


 

Seller or the Servicer or limit the recourse of any Indemnified Party to the
Seller or the Servicer for any amounts otherwise specifically provided to be
paid by the Seller or the Servicer hereunder.  Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a),
(b) and (c) of the previous sentence, the Seller shall indemnify each
Indemnified Party for Indemnified Amounts (including losses in respect of
uncollectible Receivables, regardless, for purposes of these specific matters,
whether reimbursement therefor would constitute recourse to the Seller or the
Servicer) relating to or resulting from any of the following:

 

(i)                                     the failure of any Receivable included
in the calculation of the Net Receivables Pool Balance as an Eligible Receivable
to be an Eligible Receivable as of the date of such calculation, the failure of
any information contained in any Information Package to be true and correct, or
the failure of any other information provided to any Purchaser or the
Administrator with respect to the Receivables or this Agreement to be true and
correct;

 

(ii)                                  the failure of any representation,
warranty or statement made or deemed made by the Seller (or any employee,
officer or agent of the Seller) under or in connection with this Agreement, any
other Transaction Document, or any Information Package or any other information
or report delivered by or on behalf of the Seller pursuant hereto to have been
true and correct as of the date made or deemed made;

 

(iii)                               the failure by the Seller to comply with any
applicable law, rule or regulation with respect to any Receivable or the related
Contract, or the nonconformity of any Receivable or related Contract with any
such applicable law, rule or regulation;

 

(iv)                              the failure of the Seller to vest and maintain
vested in the Administrator, for the benefit of the Purchasers, a first priority
perfected ownership or security interest in the Purchased Interest and the
property conveyed hereunder, free and clear of any Adverse Claim;

 

(v)                                 any commingling of funds to which the
Administrator, any Purchaser Agent or any Purchaser is entitled hereunder with
any other funds;

 

(vi)                              the failure to have filed, or any delay in
filing, financing statements (including fixture filings and as extracted
collateral filings) or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables in, or purporting to be in, the Receivables Pool and the other Pool
Assets, whether at the time of any Purchase or at any subsequent time;

 

(vii)                           any failure of a Lock-Box Bank to comply with
the terms of the applicable Lock-Box Agreement;

 

(viii)                        any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Receivable (including without limitation a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of goods or the rendering of

 

17

--------------------------------------------------------------------------------


 

services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

 

(ix)                              any failure of the Seller (or any of its
Affiliates acting as the Servicer) to perform its duties or obligations in
accordance with the provisions of this Agreement, any Contract or any other
Transaction Document to which it is a party;

 

(x)                                 any action taken by the Administrator as
attorney-in-fact for the Seller or any Originator pursuant to this Agreement or
any other Transaction Document;

 

(xi)                              any reduction in Capital as a result of the
distribution of Collections pursuant to Section 1.4(d), if all or a portion of
such distributions shall thereafter be rescinded or otherwise must be returned
for any reason;

 

(xii)                           the use of proceeds of Purchase; or

 

(xiii)                        any environmental liability claim, products
liability claim or personal injury or property damage suit or other similar or
related claim or action of whatever sort, arising out of or in connection with
any Receivable or any other suit, claim or action of whatever sort relating to
any of the Transaction Documents.

 

Section 3.2                                    Indemnities by the Servicer. 
Without limiting any other rights that any Indemnified Party may have hereunder
or under applicable law, rules or regulations, the Servicer hereby agrees to
indemnify each Indemnified Party from and against any and all Indemnified
Amounts arising out of or resulting from (whether directly or indirectly):
(a) the failure of any information contained in any Information Package to be
true and correct, or the failure of any other information provided to such
Indemnified Party by, or on behalf of, the Servicer to be true and correct,
(b) the failure of any representation, warranty or statement made or deemed made
by the Servicer (or any of its officers) under or in connection with this
Agreement or any other Transaction Document to which it is a party to have been
true and correct as of the date made or deemed made when made, (c) the failure
by the Servicer to comply with any applicable law, rule or regulation with
respect to any Pool Receivable or the related Contract, (d) any dispute, claim,
offset or defense of the Obligor (other than as a result of discharge in
bankruptcy with respect to such Obligor) to the payment of any Receivable in, or
purporting to be in, the Receivables Pool resulting from or related to the
collection activities with respect to such Receivable or (e) any failure of the
Servicer to perform its duties or obligations in accordance with the provisions
hereof or any other Transaction Document to which it is a party.

 

ARTICLE IV

 

ADMINISTRATION AND COLLECTIONS

 

Section 4.1                                    Appointment of the Servicer.

 

(a)                                 The servicing, administering and collection
of the Pool Receivables shall be conducted by the Person so designated from time
to time as the Servicer in accordance with this Section 4.1. Until the
Administrator gives notice to Cloud Peak (in accordance with this Section

 

18

--------------------------------------------------------------------------------


 

4.1) of the designation of a new Servicer, Cloud Peak is hereby designated as,
and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms hereof. Upon the occurrence of a Termination Event, the
Administrator may (with the consent of the Majority Purchaser Agents) or shall
(at the direction of the Majority Purchaser Agents) designate as Servicer any
Person (including itself) to succeed Cloud Peak or any successor Servicer, on
the condition in each case that any such Person so designated shall agree to
perform the duties and obligations of the Servicer pursuant to the terms hereof.

 

(b)                                 Upon the designation of a successor Servicer
as set forth in clause (a), Cloud Peak agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrator reasonably
determines will facilitate the transition of the performance of such activities
to the new Servicer, and Cloud Peak shall cooperate with and assist such new
Servicer. Such cooperation shall include access to and transfer of related
records (including all Contracts) and use by the new Servicer of all licenses
(or the obtaining of new licenses), hardware or software necessary or reasonably
desirable to collect the Pool Receivables and the Related Security.

 

(c)                                  Cloud Peak acknowledges that, in making its
decision to execute and deliver this Agreement, the Administrator and each
member in each Purchaser Group have relied on Cloud Peak agreement to act as
Servicer hereunder. Accordingly, Cloud Peak agrees that it will not voluntarily
resign as Servicer.

 

(d)                                 The Servicer may delegate its duties and
obligations hereunder to any subservicer (each a “Sub-Servicer”); provided,
that, in each such delegation: (i) such Sub-Servicer shall agree in writing to
perform the delegated duties and obligations of the Servicer pursuant to the
terms hereof, (ii) the Servicer shall remain liable for the performance of the
duties and obligations so delegated, (iii) the Seller, the Administrator and
each Purchaser Group shall have the right to look solely to the Servicer for
performance, (iv) the terms of any agreement with any Sub-Servicer shall provide
that the Administrator may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of Cloud Peak,
the Administrator and the Majority Purchaser Agents shall have consented in
writing in advance to such delegation.

 

Section 4.2                                    Duties of the Servicer.

 

(a)                                 The Servicer shall take or cause to be taken
all such action as may be necessary or reasonably advisable to administer and
collect each Pool Receivable from time to time, all in accordance with this
Agreement and all applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy and
consistent with the past practices of the Originators.  The Servicer shall set
aside for the accounts of the Seller and each Purchaser Group the amount of
Collections to which each such Purchaser Group is entitled in accordance with
Article I hereof.  The Servicer may, in accordance with the applicable Credit
and Collection Policy and consistent with past practices of the Originators,
extend the maturity of any Pool Receivable and extend the maturity or adjust the
Outstanding Balance of any Defaulted Receivable, as the Servicer may reasonably
determine to be appropriate to maximize Collections thereof or reflect
adjustments expressly permitted under the Credit and Collection Policy or as
expressly required under applicable laws, rules or regulations or the

 

19

--------------------------------------------------------------------------------


 

applicable Contract; provided, that for purposes of this Agreement: (i) such
extension shall not, and shall not be deemed to, change the number of days such
Pool Receivable has remained unpaid from the date of the original due date
related to such Pool Receivable, (ii) such extension or adjustment shall not
alter the status of such Pool Receivable as a Delinquent Receivable or a
Defaulted Receivable or limit the rights of any Purchaser, Purchaser Agent or
the Administrator under this Agreement or any other Transaction Document and
(iii) if a Termination Event has occurred and is continuing and Cloud Peak or an
Affiliate thereof is serving as the Servicer, Cloud Peak or such Affiliate may
take such action only upon the prior approval of the Administrator.  The Seller
shall deliver to the Servicer and the Servicer shall hold for the benefit of the
Seller and the Administrator (individually and for the benefit of each Purchaser
Group), in accordance with their respective interests, all records and documents
(including computer tapes or disks) with respect to each Pool Receivable.
Notwithstanding anything to the contrary contained herein, if a Termination
Event has occurred and is continuing, the Administrator may direct the Servicer
(whether the Servicer is Cloud Peak or any other Person) to commence or settle
any legal action to enforce collection of any Pool Receivable or to foreclose
upon or repossess any Related Security.

 

(b)                                 The Servicer shall, as soon as practicable
following actual receipt of collected funds, turn over to the Seller the
collections of any indebtedness that is not a Pool Receivable, less, if Cloud
Peak or an Affiliate thereof is not the Servicer, all reasonable and appropriate
out-of-pocket costs and expenses of such Servicer of servicing, collecting and
administering such collections. The Servicer, if other than Cloud Peak or an
Affiliate thereof, shall, as soon as practicable upon demand, deliver to the
Seller all records in its possession that evidence or relate to any indebtedness
that is not a Pool Receivable, and copies of records in its possession that
evidence or relate to any indebtedness that is a Pool Receivable.

 

(c)                                  The Servicer’s obligations hereunder shall
terminate on the Final Payout Date.  After such termination, if Cloud Peak or an
Affiliate thereof was not the Servicer on the date of such termination, the
Servicer shall promptly deliver to the Seller all books, records and related
materials that the Seller previously provided to the Servicer, or that have been
obtained by the Servicer, in connection with this Agreement.

 

Section 4.3                                    Lock-Box Account Arrangements. 
Prior to the Closing Date, the Seller shall have entered into Lock-Box
Agreements with all of the Lock-Box Banks and delivered executed counterparts of
each to the Administrator.  Upon the occurrence and during the continuance of a
Termination Event, the Administrator may (with the consent of the Majority
Purchaser Agents) or shall (upon the direction of the Majority Purchaser Agents)
at any time thereafter give notice to each Lock-Box Bank that the Administrator
is exercising its rights under the Lock-Box Agreements to do any or all of the
following: (a) to have the exclusive ownership and control of the Lock-Box
Accounts transferred to the Administrator (for the benefit of the Administrator,
the Purchaser Agents and the Purchasers) and to exercise exclusive dominion and
control over the funds deposited therein, (b) to have the proceeds that are sent
to the respective Lock-Box Accounts redirected pursuant to the Administrator’s
instructions rather than deposited in the applicable Lock-Box Account, and
(c) to take any or all other actions permitted under the applicable Lock-Box
Agreement. The Seller hereby agrees that if the Administrator at any time takes
any action set forth in the preceding sentence, the Administrator shall have
exclusive control (for the benefit of the Administrator, the Purchaser Agents
and the Purchasers) of the

 

20

--------------------------------------------------------------------------------


 

proceeds (including Collections) of all Pool Receivables and the Seller hereby
further agrees to take any other action that the Administrator or any Purchaser
Agent may reasonably request to transfer such control. Any proceeds of Pool
Receivables received by the Seller or the Servicer thereafter shall be sent
immediately to, or as otherwise instructed by, the Administrator.

 

Section 4.4                                    Enforcement Rights.

 

(a)                                 At any time following the occurrence and
during the continuation of a Termination Event:

 

(i)                                     the Administrator may direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrator or its designee,

 

(ii)                                  the Administrator may instruct the Seller
or the Servicer to give notice of the Purchaser Groups’ interest in Pool
Receivables to each Obligor, which notice shall direct that payments be made
directly to the Administrator or its designee (on behalf of such Purchaser
Groups), and the Seller or the Servicer, as the case may be, shall give such
notice at the expense of the Seller or the Servicer, as the case may be;
provided, that if the Seller or the Servicer, as the case may be, fails to so
notify each Obligor, the Administrator (at the Seller’s or the Servicer’s, as
the case may be, expense) may so notify the Obligors,

 

(iii)                               the Administrator may request the Servicer
to, and upon such request the Servicer shall: (A) assemble all of the records
necessary or desirable to collect the Pool Receivables and the Related Security,
and transfer or license to a successor Servicer the use of all software
necessary or desirable to collect the Pool Receivables and the Related Security,
and make the same available to the Administrator or its designee (for the
benefit of the Purchasers) at a place selected by the Administrator, and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrator and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrator or its designee, and

 

(iv)                              the Administrator may collect any amounts due
from an Originator under the Purchase and Sale Agreement.

 

(b)                                 The Seller hereby authorizes the
Administrator (on behalf of each Purchaser Group), and irrevocably appoints the
Administrator as its attorney-in-fact with full power of substitution and with
full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the Seller necessary or desirable, in the reasonable
determination of the Administrator, after the occurrence and during the
continuation of a Termination Event, to collect any and all amounts or portions
thereof due under any and all Pool Assets, including endorsing the name of the
Seller on checks and other instruments representing Collections and enforcing
such Pool Assets. Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such

 

21

--------------------------------------------------------------------------------


 

attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

 

Section 4.5                                    Responsibilities of the Seller.

 

(a)                                 Anything herein to the contrary
notwithstanding, the Seller shall: (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by the Administrator, the Purchaser Agents or the Purchasers of their
respective rights hereunder shall not relieve the Seller from such obligations,
and (ii) pay when due any taxes, including any sales taxes payable in connection
with the Pool Receivables and their creation and satisfaction. None of the
Administrator, the Purchaser Agents or any of the Purchasers shall have any
obligation or liability with respect to any Pool Asset, nor shall any of them be
obligated to perform any of the obligations of Seller, Servicer, Cloud Peak or
any Originator thereunder.

 

(b)                                 Cloud Peak hereby irrevocably agrees that if
at any time it shall cease to be the Servicer hereunder, it shall act (if the
then-current Servicer so requests) as the data-processing agent of the Servicer
and, in such capacity, Cloud Peak shall conduct the data-processing functions of
the administration of the Receivables and the Collections thereon in
substantially the same way that Cloud Peak conducted such data-processing
functions while it acted as the Servicer.  In connection with any such
processing functions, the Seller shall pay to Cloud Peak its reasonable
out-of-pocket costs and expenses from the Seller’s own funds (subject to the
priority of payments set forth in Section 1.4).

 

Section 4.6                                    Servicing Fee.  (a)  Subject to
clause (b), the Servicer shall be paid a fee (the “Servicing Fee”) equal to
1.00% per annum (the “Servicing Fee Rate”) of the daily average aggregate
Outstanding Balance of the Pool Receivables.  The Purchasers’ Share of the
Servicing Fee shall be paid through the distributions contemplated by
Section 1.4(d) and the Seller’s Share of the Servicing Fee shall be paid by the
Seller on each Settlement Date.

 

(b)                                 If the Servicer ceases to be Cloud Peak or
an Affiliate thereof, the Servicing Fee shall be the greater of: (i) the amount
calculated pursuant to clause (a), and (ii) an alternative amount specified by
the successor Servicer not to exceed 110% of the aggregate reasonable costs and
expenses incurred by such successor Servicer in connection with the performance
of its obligations as Servicer.

 

ARTICLE V

 

THE AGENTS

 

Section 5.1                                    Appointment and Authorization. 
(a)  Each Purchaser and Purchaser Agent hereby irrevocably designates and
appoints PNC Bank, National Association, as the “Administrator” hereunder and
authorizes the Administrator to take such actions and to exercise such powers as
are delegated to the Administrator hereby and to exercise such other powers as
are reasonably incidental thereto.  The Administrator shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Transaction Documents.  The duties of the Administrator shall be
mechanical and administrative in nature.  At no time shall

 

22

--------------------------------------------------------------------------------


 

the Administrator have any duty or responsibility to any Person to investigate
or confirm the correctness or accuracy of any information or documents delivered
to it in its role as Administrator hereunder or any obligation in respect of the
failure of any Person (other than the Administrator) to perform any obligation
hereunder or under any other Transaction Document.  The Administrator shall not
have, by reason of this Agreement, a fiduciary relationship in respect of any
Purchaser Agent, Purchaser, the Seller, the Servicer or any Originator.  Nothing
in this Agreement or any of the Transaction Documents, express or implied, is
intended to or shall be construed to impose upon the Administrator any
obligations in respect of this Agreement or any of the Transaction Documents
except as expressly set forth herein or therein.  The Administrator shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Purchaser or Purchaser Agent with any credit or other information
with respect to the Seller, any Originator, Cloud Peak or their Affiliates,
whether coming into its possession before the Closing Date or at any time or
times thereafter.

 

(b)                                 Each Purchaser hereby irrevocably designates
and appoints the respective institution identified as the Purchaser Agent for
such Purchaser’s Purchaser Group on the signature pages hereto or in the
Assumption Agreement or Transfer Supplement pursuant to which such Purchaser
becomes a party hereto, and each authorizes such Purchaser Agent to take such
action on its behalf under the provisions of this Agreement and to exercise such
powers and perform such duties as are expressly delegated to such Purchaser
Agent by the terms of this Agreement, if any, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Purchaser Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser or other Purchaser Agent or the Administrator,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Purchaser Agent shall be read into this
Agreement or otherwise exist against such Purchaser Agent.

 

(c)                                  Except as otherwise specifically provided
in this Agreement, the provisions of this Article V are solely for the benefit
of the Purchaser Agents, the Administrator and the Purchasers, and none of the
Seller or Servicer shall have any rights as a third-party beneficiary or
otherwise under any of the provisions of this Article V, except that this
Article V shall not affect any obligations which any Purchaser Agent, the
Administrator or any Purchaser may have to the Seller or the Servicer under the
other provisions of this Agreement. Furthermore, no Purchaser shall have any
rights as a third-party beneficiary or otherwise under any of the provisions
hereof in respect of a Purchaser Agent which is not the Purchaser Agent for such
Purchaser.

 

(d)                                 In performing its functions and duties
hereunder, the Administrator shall act solely as the agent of the Purchasers and
the Purchaser Agents and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller or Servicer
or any of their successors and assigns. In performing its functions and duties
hereunder, each Purchaser Agent shall act solely as the agent of its respective
Purchaser and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for the Seller, the Servicer, any
other Purchaser, any other Purchaser Agent or the Administrator, or any of their
respective successors and assigns.

 

23

--------------------------------------------------------------------------------


 

Section 5.2                                    Delegation of Duties.  The
Administrator may execute any of its duties through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  The Administrator shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

Section 5.3                                    Exculpatory Provisions.  None of
the Purchaser Agents, the Administrator or any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted
(i) with the consent or at the direction of the Majority Purchaser Agents (or in
the case of any Purchaser Agent, the Purchasers within its Purchaser Group that
have a majority of the aggregate Commitments of such Purchaser Group) or (ii) in
the absence of such Person’s gross negligence or willful misconduct.  The
Administrator shall not be responsible to any Purchaser, Purchaser Agent or
other Person for (i) any recitals, representations, warranties or other
statements made by the Seller, the Servicer, any Originator or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Seller, the
Servicer, any Originator or any of their Affiliates to perform any obligation
hereunder or under the other Transaction Documents to which it is a party (or
under any Contract), or (iv) the satisfaction of any condition specified in
Exhibit II.  The Administrator shall not have any obligation to any Purchaser or
Purchaser Agent to ascertain or inquire about the observance or performance of
any agreement contained in any Transaction Document or to inspect the
properties, books or records of the Seller, the Servicer, any Originator or any
of their respective Affiliates.

 

Section 5.4                                    Reliance by Agents.  (a)  Each
Purchaser Agent and the Administrator shall in all cases be entitled to rely,
and shall be fully protected in relying, upon any document or other writing or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person and upon advice and statements of legal
counsel (including counsel to the Seller), independent accountants and other
experts selected by the Administrator.  Each Purchaser Agent and the
Administrator shall in all cases be fully justified in failing or refusing to
take any action under any Transaction Document unless it shall first receive
such advice or concurrence of the Majority Purchaser Agents (or in the case of
any Purchaser Agent, the Purchasers within its Purchaser Group that have a
majority of the aggregate Commitment of such Purchaser Group), and assurance of
its indemnification, as it deems appropriate.

 

(b)                                 The Administrator shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Purchaser Agents or the Purchaser
Agents, and such request and any action taken or failure to act pursuant thereto
shall be binding upon all Purchasers, the Administrator and Purchaser Agents.

 

(c)                                  The Purchasers within each Purchaser Group
with a majority of the Commitments of such Purchaser Group shall be entitled to
request or direct the related Purchaser Agent to take action, or refrain from
taking action, under this Agreement on behalf of such Purchasers. Such Purchaser
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of such Majority
Purchaser Agents, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of such Purchaser Agent’s Purchasers.

 

24

--------------------------------------------------------------------------------


 

(d)                                 Unless otherwise advised in writing by a
Purchaser Agent or by any Purchaser on whose behalf such Purchaser Agent is
purportedly acting, each party to this Agreement may assume that (i) such
Purchaser Agent is acting for the benefit of each of the Purchasers in respect
of which such Purchaser Agent is identified as being the “Purchaser Agent” in
the definition of “Purchaser Agent” hereto, as well as for the benefit of each
assignee or other transferee from any such Person, and (ii) each action taken by
such Purchaser Agent has been duly authorized and approved by all necessary
action on the part of the Purchasers on whose behalf it is purportedly acting.
Each Purchaser Agent and its Purchaser(s) shall agree amongst themselves as to
the circumstances and procedures for removal, resignation and replacement of
such Purchaser Agent.

 

Section 5.5                                    Notice of Termination Events. 
Neither any Purchaser Agent nor the Administrator shall be deemed to have
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event unless the Administrator and the Purchaser Agents have
received notice from any Purchaser, the Servicer or the Seller stating that a
Termination Event or an Unmatured Termination Event has occurred hereunder and
describing such Termination Event or Unmatured Termination Event.  In the event
that the Administrator receives such a notice, it shall promptly give notice
thereof to each Purchaser Agent whereupon each such Purchaser Agent shall
promptly give notice thereof to its related Purchasers.  In the event that a
Purchaser Agent receives such a notice (other than from the Administrator), it
shall promptly give notice thereof to the Administrator.  The Administrator
shall take such action concerning a Termination Event or an Unmatured
Termination Event as may be directed by the Majority Purchaser Agents (unless
such action otherwise requires the consent of all Purchasers), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
the Purchaser Agents.

 

Section 5.6                                    Non-Reliance on Administrator,
Purchaser Agents and Other Purchasers.  Each Purchaser expressly acknowledges
that none of the Administrator, the Purchaser Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrator, or
any Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Cloud Peak, the Servicer or any Originator, shall be deemed to
constitute any representation or warranty by the Administrator or such Purchaser
Agent, as applicable.  Each Purchaser represents and warrants to the
Administrator and the Purchaser Agents that, independently and without reliance
upon the Administrator, Purchaser Agents or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Cloud Peak, the Servicer or any Originator, and
the Receivables and its own decision to enter into this Agreement and to take,
or omit, action under any Transaction Document.  Except for items specifically
required to be delivered hereunder, the Administrator shall not have any duty or
responsibility to provide any Purchaser Agent with any information concerning
the Seller, Cloud Peak, the Servicer or any Originator or any of their
Affiliates that comes into the possession of the Administrator or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

25

--------------------------------------------------------------------------------

 


 

Section 5.7             Administrator, Purchasers, Purchaser Agents and
Affiliates.  Each of the Administrator, the Purchasers and the Purchaser Agents
and any of their respective Affiliates may extend credit to, accept deposits
from and generally engage in any kind of banking, trust, debt, equity or other
business with the Seller, Cloud Peak, the Servicer or any Originator or any of
their Affiliates.  With respect to the acquisition of the Eligible Receivables
pursuant to this Agreement, each of the Purchaser Agents and the Administrator
shall have the same rights and powers under this Agreement as any Purchaser and
may exercise the same as though it were not such an agent, and the terms
“Purchaser” and “Purchasers” shall include, to the extent applicable, each of
the Purchaser Agents and the Administrator in their individual capacities.

 

Section 5.8             Indemnification.  Each Related Committed Purchaser shall
indemnify and hold harmless the Administrator (but solely in its capacity as
Administrator) and its respective officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Seller, the
Servicer or any Originator and without limiting the obligation of the Seller,
the Servicer or any Originator to do so), ratably (based on its Commitment) from
and against any and all liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses and disbursements of any kind whatsoever
(including in connection with any investigative or threatened proceeding,
whether or not the Administrator or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Administrator or such Person as a result of, or related to, any of the
transactions contemplated by the Transaction Documents or the execution,
delivery or performance of the Transaction Documents or any other document
furnished in connection therewith (but excluding any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of the Administrator or such Person as determined by final
non-appealable judgment of a court of competent jurisdiction).

 

Section 5.9             Successor Administrator.  The Administrator may, upon at
least thirty (30) days’ prior written notice to the Seller, each Purchaser and
Purchaser Agent, resign as Administrator.  Such resignation shall not become
effective until (x) a successor Administrator is appointed by the Majority
Purchaser Agents and has accepted such appointment and (y) so long as no
Termination Event or Unmatured Termination Event has occurred and is continuing,
the Seller and the Servicer shall have consented to such successor Administrator
(such consent not to be unreasonably withheld or delayed).  Upon such acceptance
of its appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the retiring Administrator, and the retiring Administrator shall
be discharged from its duties and obligations under the Transaction Documents. 
After any retiring Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Article V shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1             Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Transaction Document, or consent to any
departure by the Seller or the

 

26

--------------------------------------------------------------------------------


 

Servicer therefrom, shall be effective unless in a writing signed by the
Administrator, the Majority Purchaser Agents, and, in the case of an amendment,
by the other parties thereto; provided, however, that no such amendment or
waiver shall, (a) without the consent of each affected Purchaser, (i) extend the
date of any payment or deposit of Collections by the Seller or the Servicer or
decrease the outstanding amount of or rate of Discount or extend the repayment
of or any scheduled payment date for the payment of any Discount in respect of
any Portion of Capital or any fees owed to a Purchaser; (ii) reduce any fees
payable pursuant to the applicable Fee Letter, (iii) forgive or waive or
otherwise excuse any repayment of Capital or change either the amount of Capital
of any Purchaser or any Purchaser’s pro rata share of the Purchased Interest;
(iv) increase the Commitment of any Purchaser; (v) amend or modify the
provisions of this Section 5.1 or the definition of “Capital”, “Eligible Foreign
Obligor”, “Eligible Receivables”, “Facility Termination Date” (other than
pursuant to an extension thereof in accordance with Section 1.13 hereof),
“Majority Purchaser Agents”, “Net Receivables Pool Balance”, “Purchased
Interest”, “Termination Day” or “Total Reserves”, (vi) release all or
substantially all of the Pool Assets from the security interest granted by the
Seller to the Administrator hereunder or (vii) amend or modify any defined term
(or any term used directly or indirectly in such defined term) used in clauses
(i) through (v) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses and (b) without the consent of the
Majority Purchaser Agents, amend, waive or modify any provision expressly
requiring the consent of the Majority Purchaser Agents.  Each such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No failure on the part of any
Purchaser Agent, any Purchaser or the Administrator to exercise, and no delay in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

Section 6.2             Notices, Etc.  All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile and email communications) and shall be personally delivered
or sent by facsimile or email, or by overnight mail, to the intended party at
the mailing or email address or facsimile number of such party set forth on
Schedule V hereto (or in any other document or agreement pursuant to which it is
or became a party hereto), or at such other address or facsimile number as shall
be designated by such party in a written notice to the other parties hereto. 
All such notices and communications shall be effective (i) if delivered by
overnight mail, when received, and (ii) if transmitted by facsimile or email,
when sent, receipt confirmed by telephone or electronic means.

 

Section 6.3             Successors and Assigns; Participations; Assignments.

 

(a)           Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; all covenants, promises and agreements by
or on behalf of any parties hereto that are contained in this Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns. Except as otherwise provided in Section 4.1(d), neither
the Seller nor the Servicer may assign or transfer any of its rights or delegate
any of its duties hereunder or under any Transaction Document without the prior
written consent of the Administrator and each Purchaser Agent.

 

27

--------------------------------------------------------------------------------


 

(b)           Participations.  Except as otherwise specifically provided herein,
any Purchaser may sell to one or more Persons (each a “Participant”)
participating interests in the interests of such Purchaser hereunder; provided,
that no Purchaser shall grant any participation under which the Participant
shall have rights to approve any amendment to or waiver of this Agreement or any
other Transaction Document.  Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, the Servicer, each
Purchaser Agent and the Administrator shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
hereunder.  A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment hereto, except amendments that
require the consent of all Purchasers.  Any such Participant shall not have any
rights hereunder or under the Transaction Documents.

 

(c)           Assignments by Certain Related Committed Purchasers.  Any Related
Committed Purchaser may assign to one or more Persons (each a “Purchasing
Related Committed Purchaser”), reasonably acceptable to the Administrator and
the related Purchaser Agent in its sole discretion, any portion of its
Commitment pursuant to a supplement hereto, substantially in the form of Annex D
with any changes as have been approved by the parties thereto (each, a “Transfer
Supplement”), executed by each such Purchasing Related Committed Purchaser, such
selling Related Committed Purchaser, such related Purchaser Agent and the
Administrator and with the consent of the Seller (provided, that the consent of
the Seller shall not be unreasonably withheld or delayed and that no such
consent shall be required if a Termination Event or Unmatured Termination Event
has occurred and is continuing; provided, further, that no consent of the Seller
shall be required if the assignment is made by any Related Committed Purchaser
to the Administrator, to any other Related Committed Purchaser, to any Affiliate
of the Administrator or any Related Committed Purchaser, to any Program Support
Provider or any Person which (i) is in the business of issuing commercial paper
notes and (ii) is associated with or administered by the Administrator or such
Related Committed Purchaser or any Affiliate of the Administrator or such
Related Committed Purchaser).  Any such assignment by Related Committed
Purchaser cannot be for an amount less than $10,000,000.  Upon (i) the execution
of the Transfer Supplement, (ii) delivery of an executed copy thereof to the
Seller, the Servicer, such related Purchaser Agent and the Administrator and
(iii) payment by the Purchasing Related Committed Purchaser to the selling
Related Committed Purchaser of the agreed purchase price, if any, such selling
Related Committed Purchaser shall be released from its obligations hereunder to
the extent of such assignment and such Purchasing Related Committed Purchaser
shall for all purposes be a Related Committed Purchaser party hereto and shall
have all the rights and obligations of a Related Committed Purchaser hereunder
to the same extent as if it were an original party hereto.  The amount of the
Commitment of the selling Related Committed Purchaser allocable to such
Purchasing Related Committed Purchaser shall be equal to the amount of the
Commitment of the selling Related Committed Purchaser transferred regardless of
the purchase price, if any, paid therefor.  The Transfer Supplement shall be an
amendment hereof only to the extent necessary to reflect the addition of such
Purchasing Related Committed Purchaser as a “Related Committed Purchaser” and
any resulting adjustment of the selling Related Committed Purchaser’s
Commitment.

 

(d)           Assignments to Liquidity Providers and other Program Support
Providers.  Any Conduit Purchaser may at any time grant to one or more of its
Liquidity Providers or other Program Support Providers, participating interests
in its portion of the Purchased Interest.  In the

 

28

--------------------------------------------------------------------------------


 

event of any such grant by such Conduit Purchaser of a participating interest to
a Liquidity Provider or other Program Support Provider, such Conduit Purchaser
shall remain responsible for the performance of its obligations hereunder.  The
Seller agrees that each Liquidity Provider and Program Support Provider of any
Conduit Purchaser hereunder shall be entitled to the benefits of Sections 1.7
and 1.8.

 

(e)           Other Assignment by Conduit Purchasers.  Each party hereto agrees
and consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, that such Conduit Purchaser may not,
without the prior consent of its Related Committed Purchasers, make any such
transfer of its rights hereunder unless the assignee (x) is a commercial paper
conduit that (i) is principally engaged in the purchase of assets similar to the
assets being purchased hereunder, (ii) has as its Purchaser Agent the Purchaser
Agent of the assigning Conduit Purchaser and (iii) issues commercial paper or
other Notes with credit ratings substantially comparable to the ratings of the
assigning Conduit Purchaser or (y) is a Related Committed Purchaser or Liquidity
Provider for such Conduit Purchaser.  Any assigning Conduit Purchaser shall
deliver to any assignee a Transfer Supplement with any changes as have been
approved by the parties thereto, duly executed by such Conduit Purchaser,
assigning any portion of its interest in the Purchased Interest to its
assignee.  Such Conduit Purchaser shall promptly (i) notify each of the other
parties hereto of such assignment and (ii) take all further action that the
assignee reasonably requests in order to evidence the assignee’s right, title
and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser hereunder. 
Upon the assignment of any portion of its interest in the Purchased Interest,
the assignee shall have all of the rights hereunder with respect to such
interest (except that the Discount therefor shall thereafter accrue at the rate,
determined with respect to the assigning Conduit Purchaser unless the Seller,
the related Purchaser Agent and the assignee shall have agreed upon a different
Discount).

 

(f)            Certain Pledges.  Without limiting the right of any Purchaser to
sell or grant interests, security interests or participations to any Person as
otherwise described in this Section 6.3, any Purchaser may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure its obligations as a Purchaser hereunder, including any
pledge or assignment to secure obligations to a Federal Reserve Bank;  provided
that no such pledge or assignment shall release such Purchaser from any of its
obligations hereunder or substitute any such pledgee or assignee for such
Purchaser as a party hereto.

 

Section 6.4             Costs, Expenses and Taxes.  (a)  Without limiting any of
the Seller’s other obligations hereunder or under any other Transaction Document
(including, without limitation, its obligations under Sections 1.5, 1.7, 1.8,
1.10 and 3.1 of this Agreement and under Section 1(e) of Exhibit IV of this
Agreement), the Seller shall pay to the Administrator, each Purchaser Agent and
each Purchaser on demand all costs and expenses in connection with (i) the
preparation, execution, delivery and administration of this Agreement or the
other Transaction Documents and the other documents and agreements to be
delivered hereunder and thereunder

 

29

--------------------------------------------------------------------------------


 

(and all reasonable costs and expenses in connection with any amendment, waiver
or modification of any thereof), (ii) the sale of the Purchased Interest (or any
portion thereof), (iii) the perfection (and continuation) of the Administrator’s
rights in the Receivables, Collections and other Pool Assets, (iv) the
enforcement by the Administrator, any Purchaser Agent or any member of any
Purchaser Group of the obligations of the Seller, the Servicer or any Originator
under the Transaction Documents or of any Obligor under a Receivable and (v) the
maintenance by the Administrator of the Lock-Box Accounts (and any related
lock-box or post office box), including Attorney Costs for the Administrator,
the Purchaser Agents and the Purchasers relating to any of the foregoing or to
advising the Administrator or any member of any Purchaser Group (including, any
related Liquidity Provider or any other related Program Support Provider) about
its rights and remedies under any Transaction Document or any other document,
agreement or instrument related thereto and all costs and expenses (including
Attorney Costs) of the Administrator, any Purchaser Agent and any Purchaser in
connection with the enforcement or administration of the Transaction Documents
or any other document, agreement or instrument related thereto.  The
Administrator and each member of a Purchaser Group agree, however, that unless a
Termination Event has occurred and is continuing, all such entities will be
represented by a single law firm.  The Seller shall, subject to the provisos in
clause (e) of each of Sections 1 and 2 of Exhibit IV, reimburse the
Administrator, each Purchaser Agent and each Purchaser for the cost of such
Person’s auditors (which may be employees of such Person) auditing the books,
records and procedures of the Seller or the Servicer.

 

(b)           In addition, the Seller shall pay on demand any and all stamp,
franchise and other taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other documents or
agreements to be delivered hereunder, and agrees to save each Indemnified Party
and Affected Person harmless from and against any liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.

 

Section 6.5             No Proceedings; Limitation on Payments.  (a)  Each of
the Seller, Cloud Peak, the Servicer, the Administrator, the Purchaser Agents,
the Purchasers, each assignee of the Purchased Interest or any interest therein,
and each Person that enters into a commitment to purchase the Purchased Interest
or interests therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, any Conduit Purchaser
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing Note issued by such
Conduit Purchaser is paid in full.

 

(b)           Each party hereto agrees that it will not institute against, or
join any Person in instituting against, the Seller any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or any other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the Final Payout Date; provided that the Administrator may
take any such action with the prior written consent of the Majority Purchaser
Agents.

 

(c)           Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received funds which may be used
to make such payment and which funds are not required to repay the Notes when
due and (ii) after giving effect to such payment, either (x) such Conduit

 

30

--------------------------------------------------------------------------------


 

Purchaser could issue Notes to refinance all outstanding Notes (assuming such
outstanding Notes matured at such time) in accordance with the program documents
governing such Conduit Purchaser’s securitization program or (y) all Notes are
paid in full.  Any amount which such Conduit Purchaser does not pay pursuant to
the operation of the preceding sentence shall not constitute a claim (as defined
in §101 of the Bankruptcy Code) against or company obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above.

 

(d)           The provisions of this Section 6.5 shall survive any termination
of this Agreement.

 

Section 6.6             GOVERNING LAW AND JURISDICTION.

 

(a)           THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE
EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 6.7             Confidentiality.  Unless otherwise required by
applicable law, each of the Seller and the Servicer agrees to maintain the
confidentiality of this Agreement and the other Transaction Documents (and all
drafts thereof) in communications with third parties and otherwise; provided,
that this Agreement may be disclosed (a) to third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to the Administrator and each Purchaser
Agent and (b) to the Seller’s and Servicer’s legal counsel and auditors if they
agree to hold it confidential.  Unless otherwise required by applicable law,
rules or regulations, the Administrator, the Purchaser Agents and the Purchasers
agree to maintain the confidentiality of non-public financial information
regarding the Seller, the Servicer and any Originator; provided, that such
information may be disclosed (i)

 

31

--------------------------------------------------------------------------------


 

to third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Servicer, (ii) to legal counsel and auditors of the Purchasers, the
Purchaser Agents or the Administrator if they agree to hold it confidential,
(iii) to any nationally recognized statistical rating organization, (iv) to any
Program Support Provider or potential Program Support Provider (if they agree to
hold it confidential), (v) to any placement agency placing the Notes, and
(vi) to any regulatory authorities having jurisdiction over the Administrator,
the Purchaser Agents, any Purchaser, any Program Support Provider or any
Liquidity Provider.

 

Section 6.8             Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original, and all of which, when taken together, shall
constitute one and the same agreement.

 

Section 6.9             Survival of Termination.  The provisions of Sections
1.7, 1.8, 1.9, 1.10, 3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.15 shall survive
any termination of this Agreement.

 

Section 6.10           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVES
ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES
HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO
FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 6.11           Sharing of Recoveries.  Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Capital or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery.  If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

 

Section 6.12           Right of Setoff.  Each Purchaser is hereby authorized (in
addition to any other rights it may have) to setoff, appropriate and apply
(without presentment, demand, protest

 

32

--------------------------------------------------------------------------------


 

or other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured).

 

Section 6.13           Entire Agreement.  This Agreement and the other
Transaction Documents embody the entire agreement and understanding between the
parties hereto, and supersede all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

 

Section 6.14           Headings.  The captions and headings of this Agreement
and any Exhibit, Schedule or Annex hereto are for convenience of reference only
and shall not affect the interpretation hereof or thereof.

 

Section 6.15           Purchaser Groups’ Liabilities.  The obligations of each
Purchaser Agent and each Purchaser under the Transaction Documents are solely
the corporate obligations of such Person. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Administrator,
any Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

Section 6.16           USA Patriot Act.  Each of the Administrator and each of
the Purchasers hereby notifies the Seller and the Servicer that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), the Administrator and the Purchasers
may be required to obtain, verify and record information that identifies the
Seller, the Servicer and the Performance Guarantor, which information includes
the name, address, tax identification number and other information regarding the
Seller, the Servicer and the Performance Guarantor that will allow the
Administrator and the Purchasers to identify the Seller, the Servicer and the
Performance Guarantor in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act.  Each of the Seller and
the Servicer agrees to provide the Administrator and the Purchasers, from time
to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective signatories thereunto duly authorized, as of the date first
above written.

 

THE SELLER:

 

 

 

CLOUD PEAK ENERGY RECEIVABLES LLC, as Seller

 

 

 

 

 

By:

/s/ Girish Hemrajani

 

Name:

Girish Hemrajani

 

Title:

Vice President and Treasurer

 

Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-1

--------------------------------------------------------------------------------


 

THE SERVICER:

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC, as Servicer

 

 

 

 

 

By:

/s/ Michael Barrett

 

Name:

Michael Barrett

 

Title:

Executive Vice President and Chief Financial Officer

 

Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-2

--------------------------------------------------------------------------------


 

MARKET STREET FUNDING LLC’S PURCHASER GROUP:

 

 

MARKET STREET FUNDING LLC, as a Conduit Purchaser and as the Related Committed
Purchaser for its Purchaser Group

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name:

Doris J. Hearn

 

Title:

Vice President

 

Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-3

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Market Street Funding
LLC’s Purchaser Group and as Administrator

 

 

 

 

 

By:

/s/ William P. Falcon

 

Name:

William P. Falcon

 

Title:

Vice President

 

Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-4

--------------------------------------------------------------------------------


 

ATLANTIC ASSET SECURITIZATION LLC’S PURCHASER GROUP:

 

 

 

ATLANTIC ASSET SECURITIZATION LLC,

 

as a Conduit Purchaser

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name:

Sam Pilcer

 

Title:

Managing Director

 

Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-5

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as the Related Committed
Purchaser and Purchaser Agent for Atlantic Asset Securitization LLC’s Purchaser
Group

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name:

Sam Pilcer

 

Title:

Managing Director

 

Receivables Purchase Agreement
(Cloud Peak Energy Receivables LLC)

 

S-6

--------------------------------------------------------------------------------


 

EXHIBIT I

DEFINITIONS

 

As used in this Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.

 

“Administrator” has the meaning set forth in the preamble to this Agreement.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of the Administrator (for the benefit of the Purchasers) or the
Seller as contemplated by the Purchase and Sale Agreement shall not constitute
an Adverse Claim.

 

“Affected Person” has the meaning set forth in Section 1.7 of this Agreement.

 

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock or membership
interest, as the case may be.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person, in either case whether by ownership of securities, contract,
proxy or otherwise.

 

“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time.

 

“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes, means an
interest rate per annum equal to the greater of:  (a) the sum of the Applicable
Margin plus the Euro-Rate for such Settlement Period and (b) the daily average
Base Rate for such Settlement Period; provided, however, that the “Alternate
Rate” for any day while a Termination Event has occurred and is continuing shall
be an interest rate per annum equal the sum of 2.00% per annum plus the greater
of (i) the Base Rate in effect on such day and (ii) the Euro-Rate at such time.

 

“Applicable Margin” has the meaning set forth in the Fee Letter.

 

I-1

--------------------------------------------------------------------------------


 

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to this Agreement.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“BLM” means the Bureau of Land Management.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Rate” means, with respect to any Purchaser, for any day, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the higher of:

 

(a)           the rate of interest in effect for such day as publicly announced
from time to time by the applicable Purchaser Agent or its Affiliate as its
“reference rate” or “prime rate”, as applicable.  Such “reference rate” or
“prime rate” is set by the applicable Purchaser Agent based upon various
factors, including such Person’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and

 

(b)           0.50% per annum above the latest Federal Funds Rate.

 

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator, Cloud Peak
or any ERISA Affiliate is, or at any time during the immediately preceding six
years was, an “employer” as defined in Section 3(5) of ERISA.

 

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Broomfield, Colorado,
Gillette, Wyoming, Pittsburgh, Pennsylvania, or New York City, New York, and
(b) if this definition of “Business Day” is utilized in connection with the
Euro-Rate, dealings are carried out in the London interbank market.

 

“Capital” means, with respect to any Purchaser, without duplication, the
aggregate amounts paid to, or on behalf of, the Seller in connection with all
Funded Purchases made by such Purchaser pursuant to Section 1.2(b) of the
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Capital pursuant to Section 1.4(d) of the Agreement;
provided, that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution as though it had not been made.

 

“Change in Control” means that any of the following has occurred:

 

I-2

--------------------------------------------------------------------------------


 

(a)           Cloud Peak ceases to directly own 100% of the membership interests
and any other equity interests of the Seller free and clear of all Adverse
Claims;

 

(b)           Cloud Peak ceases to own, directly or indirectly, 100% of the
common stock, membership interests and any other equity interests (as
applicable) of each Originator;

 

(c)           any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than (in the case of Cloud Peak) the Parent, is or becomes the “beneficial
owner” (as such term is used in Rules 13d-3 under the Securities Exchange Act of
1934, as amended), directly or indirectly, of more than 49% of the total voting
power of the Voting Stock of the Parent or Cloud Peak; provided, that as used in
this paragraph, (i) “Voting Stock” means with respect to any Person, Capital
Stock of any class or kind ordinarily having the power to vote for the election
of directors, managers or other voting members of the governing body of such
Person, and (ii) “Capital Stock” means, with respect to any Person, any and all
shares of stock of a corporation, partnership interests or other equivalent
interests (however designated, whether voting or non-voting) in such Person’s
equity, entitling the holder to receive a share of the profits and losses, and a
distribution of assets, after liabilities, of such Person;

 

(d)           individuals who on the Closing Date constituted the board of
directors of the Parent (or, from and after the time, if any, at which Cloud
Peak shall have a board of directors, individuals who, on such date, constituted
the board of directors of Cloud Peak), together with any new directors whose
election by the board of directors or whose  nomination for election by the
equity holders of the Parent or Cloud Peak, as applicable, was approved by a
majority of the directors then still in office who were either directors or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the board of directors of the Parent or
Cloud Peak, as applicable, then in office; or

 

(e)           the  Parent ceases to be the managing member of Cloud Peak.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means February 11, 2013.

 

“Cloud Peak” has the meaning set forth in the preamble to this Agreement.

 

I-3

--------------------------------------------------------------------------------


 

“Cloud Peak Credit Agreement” means that certain Amended and Restated Credit
Agreement, dates as of November 25, 2009 and amended and restated as of June 3,
2011, among Cloud Peak, as borrower, the “Guarantors,” “Lenders,” and “Issuing
Banks” from time to time party thereto, and Morgan Stanley Senior Funding, Inc.,
as “Administrative Agent” and “Swingline Lender” thereunder, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Cloud Peak, the Seller or the Servicer in payment of
any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including insurance payments and net proceeds of the
sale or other disposition of repossessed goods or other collateral or property
of the related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
Deemed Collections and (c) all other proceeds of such Pool Receivable.

 

“Commitment” means, with respect to any Related Committed Purchaser , the
maximum aggregate amount which such Purchaser is obligated to pay hereunder on
account of all Funded Purchases, as set forth on Schedule VI or in the
Assumption Agreement or other agreement pursuant to which it became a Purchaser,
as such amount may be modified in connection with any subsequent assignment
pursuant to Section 6.3(c) or in connection with a change in the Purchase Limit
pursuant to Section 1.1(b).

 

“Commitment Percentage” means, for each Related Committed Purchaser in a
Purchaser Group, the Commitment of such Related Committed Purchaser divided by
the total of all Commitments of all Related Committed Purchasers in such
Purchaser Group.

 

“Concentration Percentage” means (a) except as provided in clause (b) below,
(i) for any Group A Obligor, 15.50%, (ii) for any Group B Obligor, 10.50%,
(iii) for any Group C Obligor, 5.50% and (iv) for any Group D Obligor, 4.00% and
(b) for the Salt River Project (the “Special Obligor”), 20.00% (the “Special
Concentration Limit”); provided, however, that the Administrator (with the prior
written consent of each Purchaser Agent) may (to the extent the Rating Agency
Condition has been satisfied with respect thereto if required by the
securitization program of any Conduit Purchaser) approve higher “Concentration
Percentages” for selected Obligors; provided, further, that the Administrator
may, upon not less than five (5) Business Days’ notice to Seller, cancel or
reduce the Special Concentration Limit with respect to any or all Special
Obligor(s), in which case the Concentration Percentage for such Special
Obligor(s) shall be determined pursuant to clause (a) above.  In the event that
any other Obligor is or becomes an Affiliate of a Special Obligor, the Special
Concentration Limit shall apply to both such Obligor and such Special Obligor
and shall be calculated as if such Obligor and such Special Obligor were a
single Obligor.

 

“Concentration Reserve” means at any time, the product of (a) the Aggregate
Capital multiplied by (b)(i) the Concentration Reserve Percentage divided by
(ii) 1 minus the Concentration Reserve Percentage.

 

I-4

--------------------------------------------------------------------------------


 

“Concentration Reserve Percentage” means, at any time, the largest of: (a) the
sum of the five (5) largest Obligor Percentages of the Group D Obligors, (b) the
sum of the three (3) largest Obligor Percentages of the Group C Obligors,
(c) the sum of the two (2) largest Obligor Percentages of the Group B Obligors
and (d) the largest Obligor Percentage of the Group A Obligors.

 

“Conduit Purchaser” means each commercial paper conduit that is a party to this
Agreement, as a purchaser, or that becomes a party to this Agreement, as a
purchaser pursuant to an Assumption Agreement or otherwise.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings, in each case
related to the sale or delivery of coal or coal products, pursuant to which such
Receivable arises or that evidence such Receivable or under which an Obligor
becomes or is obligated to make payment in respect of such Receivable.

 

“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Purchaser to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Settlement
Period, the applicable Purchaser Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to any Conduit Purchaser in respect of Discount for any
Settlement Period with respect to any Portion of Capital funded by such Conduit
Purchaser at the CP Rate shall include an amount equal to the portion of the
face amount of the outstanding Notes issued to fund or maintain such Portion of
Capital that corresponds to the portion of the proceeds of such Notes that was
used to pay the interest component of maturing Notes issued to fund or maintain
such Portion of Capital, to the extent that such Conduit Purchaser had not
received payments of interest in respect of such interest component prior to the
maturity date of such maturing Notes (for purposes of the foregoing, the
“interest component” of Notes equals the excess of the face amount thereof over
the net proceeds received by such Conduit Purchaser from the issuance of Notes,
except that if such Notes are issued on an interest-bearing basis its “interest
component” will equal the amount of interest accruing on such Notes through
maturity) or (b) any other rate designated as the “CP Rate” for such Conduit
Purchaser in an Assumption Agreement or Transfer Supplement or other document
pursuant to which such Person becomes a party as a Conduit Purchaser to this
Agreement, or any other writing or agreement provided by such Conduit Purchaser
to the Seller, the Servicer and the applicable Purchaser Agent from time to
time.  The “CP Rate” for any Conduit Purchaser for any day while a Termination
Event has occurred and is continuing shall be an interest rate per annum equal
to the sum of 2.00% per

 

I-5

--------------------------------------------------------------------------------


 

annum plus the greatest of (i) the Base Rate on such day, (ii) the Euro-Rate on
such day and (iii) the applicable “CP Rate” on such day as determined without
giving effect to this sentence.

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of Cloud Peak in effect
on the date of this Agreement and described in Schedule I to this Agreement, as
modified from time to time in compliance with this Agreement.

 

“Days’ Sales Outstanding” means, for any calendar month, an amount computed as
of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b)(i) the aggregate initial Outstanding Balance of all Pool
Receivables generated by the Originators during the three calendar months ended
on the last day of such calendar month divided by (ii) 90.

 

“Debt” of any Person shall mean, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (other
than current trade liabilities and current intercompany liabilities (but not any
refinancings, extensions, renewals or replacements thereof) incurred in the
ordinary course of business and maturing within 365 days after the incurrence
thereof), (e) all guarantees by such Person of Debt of others, (f) all capital
lease obligations of such Person, (g) all payments that such Person would have
to make in the event of an early termination, on the date Debt of such Person is
being determined, in respect of outstanding swap agreements, (h) the principal
component of all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and (i) the principal component of
all obligations of such person in respect of bankers’ acceptances.  The Debt of
any person shall include the Debt of any partnership in which such Person is a
general partner, other than to the extent that the instrument or agreement
evidencing such Debt expressly limits the liability of such person in respect
thereof.  In no event shall Debt include (i) Specified Coal Agreement
Obligations, (ii) obligations (other than obligations with respect to Debt for
borrowed money or other Funded Debt (as defined in the Cloud Peak Credit
Agreement)) related to surface rights under an agreement for the acquisition of
surface rights for the production of coal reserves in the ordinary course of
business in a manner consistent with historical practice of Cloud Peak
(including Rio Tinto Energy America, Inc., as its predecessor) and its
Subsidiaries, or (iii) obligations under the Tax Receivable Agreement dated as
of November 19, 2009 between Rio Tinto Energy America, Inc. and the Parent.

 

“Declining Conduit Purchaser” has the meaning set forth in Section 1.4(b)(ii) of
this Agreement.

 

“Declining Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Deemed Collections” has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.

 

I-6

--------------------------------------------------------------------------------


 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%) computed as of the last day of each calendar month by
dividing:  (a) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such month, by (b) the Outstanding Balance
of all Pool Receivables generated by the Originators during the month that is
three calendar months before such month.

 

“Defaulted Receivable” means a Receivable:

 

(a)           as to which any payment, or part thereof, remains unpaid for more
than 60 days from the original due date for such payment, or

 

(b)           without duplication (i) as to which an Insolvency Proceeding shall
have occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the applicable Originator’s or the Seller’s books as
uncollectible.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

 

“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which any payment, or part thereof, remains unpaid for more than 60 days
from the original due date for such payment.

 

“Dilution Horizon Ratio” means, for any calendar month, the ratio (expressed as
a percentage and rounded to the nearest 1/100th of 1%) computed as of the last
day of such calendar month of: (a) the aggregate initial Outstanding Balance of
all Pool Receivables generated by the Originators during the two most recent
calendar months, to (b) the Net Receivables Pool Balance at the last day of such
calendar month.

 

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%), computed as of the last day of each calendar month by
dividing: (a) the aggregate amount of Deemed Collections during such calendar
month by (b) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the calendar month that is one month prior
to such calendar month.

 

“Dilution Reserve” means, on any day, an amount equal to: (a) the Aggregate
Capital at the close of business of the Servicer on such day multiplied by
(b) (i) the Dilution Reserve Percentage on such day, divided by (ii) 100% minus
the Dilution Reserve Percentage on such day.

 

“Dilution Reserve Percentage” means on any date, the greater of (a) 5.00% and
(b) the product of (i) the Dilution Horizon Ratio multiplied by (ii) the sum of
(x) 2.50 times the arithmetic average of the Dilution Ratios for the twelve most
recent calendar months and (y) the Dilution Volatility Component.

 

I-7

--------------------------------------------------------------------------------


 

“Dilution Volatility Component” means, for any calendar month, (a) the positive
difference, if any, between: (i) the highest Dilution Ratio for any calendar
month during the twelve most recent calendar months and (ii) the arithmetic
average of the Dilution Ratios for such twelve months times (b) the quotient of
(i) the highest Dilution Ratio for any calendar month during the twelve most
recent calendar months divided by (ii) the arithmetic average of the Dilution
Ratios for such twelve months.

 

“Discount” means, with respect to any Purchaser:

 

(a)           for any Portion of Capital for any Settlement Period with respect
to any Purchaser to the extent such Portion of Capital will be funded by such
Purchaser during such Settlement Period through the issuance of Notes:

 

CPR x C x ED/360

 

(b)           for any Portion of Capital for any Settlement Period with respect
to any Purchaser to the extent such Portion of Capital will not be funded by
such Purchaser during such Settlement Period through the issuance of Notes :

 

AR x C x ED/Year

 

where:

 

AR                              =                                         the
Alternate Rate for such Portion of Capital for such Settlement Period with
respect to such Purchaser;

 

C                                      
=                                         the Capital with respect to such
Portion of Capital during such Settlement Period with respect to such Purchaser;

 

CPR                       =                                         the CP Rate
for the Portion of Capital for such Settlement Period with respect to such
Purchaser;

 

ED                               =                                         the
actual number of days during such Settlement Period; and

 

Year                      =                                         if such
Portion of Capital is funded based upon: (i) the Euro-Rate, 360 days, and
(ii) the Base Rate, 365 or 366 days, as applicable;

 

provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
applicable law; and provided further, that Discount for any Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.

 

“Eligible Foreign Obligor” means an Obligor which is a resident of any country
(other than the United States of America or Canada) that meets both of the
following criteria: (i) such Obligor is a Group A Obligor, and (ii) such country
has a short-term foreign currency rating (or, if such country does not have such
a short-term foreign currency rating, a long-term foreign currency rating) of at
least “A2” (or “A”) by Standard & Poor’s and “P-1” (or “A2”) by

 

I-8

--------------------------------------------------------------------------------


 

Moody’s; provided, however, that for the avoidance of doubt, no Obligor that is
a resident of any Sanctioned Country shall constitute an Eligible Foreign
Obligor.

 

“Eligible Foreign Obligor Concentration Percentage” means (i) 15.00% at any time
when the Cloud Peak has both (x) a rating of “B+” or better by Standard & Poor’s
on its long-term senior unsecured and uncredit-enhanced debt securities and
(y) a rating of “B2” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (ii) 0.00% at any other time.

 

“Eligible Receivable” means, at any time, a Pool Receivable:

 

(a)           the Obligor of which is (i) either (x) a resident of the United
States of America or Canada; provided that with respect to any Receivable the
Obligor of which is a resident of Canada, the Seller shall have taken all
actions, at its own expense, and shall have delivered (or caused to be
delivered) to the Administrator all further instruments, opinions and documents,
that may be necessary or desirable in the sole determination of the
Administrator, as the Administrator may reasonably request, to perfect, protect
or more fully evidence such Receivable and the security interest granted therein
and in the Related Security and Collections with respect thereto, or to enable
the Administrator, any Purchaser Agent or any Purchaser to exercise and enforce
their respective rights and remedies under this Agreement or (y) an Eligible
Foreign Obligor, (ii) not a Federal government or Federal governmental
subdivision or department, affiliate (other than any Subsidiary of Korea
Electric Power Corporation), agency or other entity; (iii) not subject to any
Insolvency Proceeding, (iv) not an Affiliate of the Parent, Cloud Peak, any
Originator, the Seller or any of their respective Affiliates and (v) not the
Obligor with respect to Delinquent Receivables with an aggregate Outstanding
Balance exceeding 50% of the aggregate Outstanding Balance of all such Obligor’s
Pool Receivables;

 

(b)           that is denominated and payable in U.S. dollars to a Lock-Box
Account in the United States, and the Obligor with respect to which has been
instructed on or prior to the Closing Date to remit Collections in respect
thereof to a Lock-Box Account in the United States;

 

(c)           that is not a Delinquent Receivable or a Defaulted Receivable;

 

(d)           in which the Seller owns good and marketable title, free and clear
of any Adverse Claims (other than Permitted Liens), and that is freely
assignable by the Seller;

 

(e)           that does not have a stated maturity or due date which is more
than sixty (60) days after the original invoice date of such Receivable;

 

(f)            that has been billed or, if such Receivable has not yet been
billed, the related coal has been shipped within the last thirty (30) days;

 

(g)           that satisfies all applicable requirements of the Credit and
Collection Policy;

 

I-9

--------------------------------------------------------------------------------


 

(h)           that arises under a duly authorized Contract for the sale and
delivery of goods and services in the ordinary course of the applicable
Originator’s business, which Contract is in full force and effect and that is a
legal, valid and binding obligation of the related Obligor, enforceable against
such Obligor in accordance with its terms;

 

(i)            that is not subject to any right of rescission, set-off
(including, without limitation, any such right arising from an Obligor making a
deposit or similar payment to an Originator), counterclaim, any other defense
against the applicable Originator (as its assignee) or Adverse Claim (other than
Permitted Liens), and the Obligor of which holds no right as against the
applicable Originator to cause such Originator to repurchase the goods or
merchandise, the sale of which shall have given right to such Receivable;

 

(j)            that has not been modified, waived or restructured since its
creation, except as permitted pursuant to Section 4.2 of this Agreement;

 

(k)           that conforms in all material respects with all applicable laws,
rulings and regulations in effect;

 

(l)            for which the Administrator (for the benefit of each Purchaser)
has a valid and enforceable undivided percentage ownership or security interest,
to the extent of the Purchased Interest, and a valid and enforceable first
priority perfected security interest therein and in the Related Security and
Collections with respect thereto, in each case free and clear of any Adverse
Claim (other than Permitted Liens);

 

(m)          for which none of the Originators, the Seller and the Servicer has
established any offset or netting arrangements with the related Obligor (other
than offset or netting arrangements for coal quality pursuant to the terms of
the related contract in accordance with the Credit and Collection Policy and
which offset or netting has been reflected in such Receivable’s Outstanding
Balance);

 

(n)           that represents amounts earned and payable by the Obligor that are
not subject to the performance of additional services by any Originator;

 

(o)           that constitutes an “account” as defined in the UCC, and that is
not evidenced by instruments or chattel paper; and

 

(r)            that satisfies all applicable requirements of clause (k) of
Section 6.1 of the Purchase and Sale Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the rulings and regulations thereunder, in each case as in effect from time to
time. References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Cloud Peak, (b) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with

 

I-10

--------------------------------------------------------------------------------


 

the Seller, any Originator or Cloud Peak, or (c) a member of the same affiliated
service group (within the meaning of Section 414(m) of the Internal Revenue
Code) as the Seller, any Originator, any corporation described in clause (a) or
any trade or business described in clause (b).

 

“Euro-Rate” means with respect to any Settlement Period, the interest rate per
annum determined by the applicable Purchaser Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate of interest determined by such Purchaser Agent in accordance with
its usual procedures (which determination shall be conclusive absent manifest
error) to be the rate per annum for deposits in U.S. dollars as reported by
Bloomberg Finance L.P. and shown on US0001M Screen as the composite offered rate
for London interbank deposits for such period (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by such Purchaser Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at or about 11:00 a.m. (London time) on the
Business Day which is two (2) Business Days prior to the first day of such
Settlement Period for an amount comparable to the Portion of Capital to be
funded at the Alternate Rate and based upon the Euro-Rate during such Settlement
Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.
The Euro-Rate may also be expressed by the following formula:

 

 

Composite of London interbank offered rates shown on

 

 

Bloomberg Finance L.P. Screen US0001M

 

 

or appropriate successor

 

Euro-Rate =

 

 

 

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

 

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).

 

“Excess Concentration” means the sum of the following (without duplication):

 

(i)            the aggregate of the amounts calculated for each Obligor on a
Pool Receivable equal to the amount (if any) by which the Outstanding Balance of
Eligible Receivables of such Obligor then in the Receivables Pool exceeds an
amount equal to the Concentration Percentage for such Obligor multiplied by the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;
plus

 

I-11

--------------------------------------------------------------------------------


 

(ii)           the amount (if any) by which the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool the Obligor of which is a
resident of Canada exceeds 3.00% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

 

(iii)          the amount (if any) by which the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool the Obligors of which are
Eligible Foreign Obligors exceeds the Eligible Foreign Obligor Concentration
Percentage of the aggregate Outstanding Balance of all Eligible Receivables then
in the Receivables Pool; plus

 

(iv)          the amount (if any) by which the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool with stated maturities or
due dates that are more than thirty (30) days after the original invoice dates
thereof exceeds 3.00% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool.

 

In the case of any Obligor which is an Affiliate of any other Obligor, “Excess
Concentration” and the components thereof (including, without limitation, the
Concentration Percentages and Outstanding Balances) shall be calculated as if
such Obligors were a single Obligor.

 

“Excluded Receivable” means any Receivable (such term being used in this
definition without giving effect to the proviso to the definition of
“Receivable”), (a) the Obligor of which is Venture Fuels Partnership or (b) the
Obligor of which is, or is a Subsidiary of, or a resident of South Korea (a/k/a
the Republic of Korea); provided, however, that the Receivables of any such
Obligor shall cease to be Excluded Receivables upon the Seller or the Servicer
delivering written notice to the Administrator and each Purchaser Agent
confirming that such Obligor described in clause (b) above has consented in
writing to the Originators’ transfer of such Receivables to the Seller and the
Seller’s sale and pledge of such Receivables to the Administrator pursuant to
the Transaction Documents.

 

“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof.

 

“Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser, February 11, 2015, subject to any extension pursuant to
Section 1.13 of this Agreement (it being understood that if any such Purchaser
does not extend its Commitment hereunder then the Purchase Limit shall be
reduced ratably with respect to the Purchasers in each Purchaser Group by an
amount equal to the Commitment of such Exiting Purchaser and the Commitment
Percentages and Group Commitments of the Purchasers within each Purchaser Group
shall be appropriately adjusted), (b) the date determined pursuant to
Section 2.2 of this Agreement, (c) the date the Purchase Limit reduces to zero
pursuant to Section 1.1(b) of this Agreement, (d) with respect to each Purchaser
Group, the date that the commitment, of all of the

 

I-12

--------------------------------------------------------------------------------


 

Related Committed Purchasers of such Purchaser Group terminate pursuant to
Section 1.13, (e) the date which is 30 days after the date on which the
Administrator has received written notice from the Seller of its election to
terminate the Purchase Facility and (f) the Seller shall fail to cause the
amendment or modification of any Transaction Document as reasonably requested by
Moody’s or Standard & Poor’s, and such failure shall continue for 30 days after
such amendment or modification is initially requested.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York City
Time) on that day by each of three leading brokers of Federal funds transactions
in New York City selected by the Administrator.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning set forth in Section 1.5 of the Agreement.

 

“Fees” means the fees payable by the Seller to each member of each Purchaser
Group pursuant to the applicable Purchaser Group Fee Letter.

 

“Final Payout Date” means the date on or after the Facility Termination Date
when (i) all amounts owed to the Administrator, the Purchaser Agents and the
Purchasers by the Seller, the Originators, the Servicer and the Performance
Guarantor under this Agreement and the other Transaction Documents (including,
without limitation, all Discount and Fees) have been paid and (ii) the Aggregate
Capital is reduced to zero.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Cloud Peak or the Seller, as applicable.

 

“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.

 

“Funded Purchase” shall mean a Purchase that is made pursuant to Section 1.2(b).

 

“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any

 

I-13

--------------------------------------------------------------------------------


 

body or entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any court,
and any Person owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing.

 

“Group A Obligor” means any Obligor (or, if such Obligor is not rated, its
parent company) with a short-term rating of at least: (a) “A-1” by Standard &
Poor’s, or if such Obligor (or, if applicable, such parent company) does not
have a short-term rating from Standard & Poor’s, a rating of “A+” or better by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-1” by Moody’s, or if such Obligor (or, if applicable,
such parent company) does not have a short-term rating from Moody’s, “A1” or
better by Moody’s on its long-term senior unsecured and uncredit-enhanced debt
securities.

 

“Group B Obligor” means any Obligor that is not a Group A Obligor, which Obligor
(or, if such Obligor is not rated, its parent company) has a short-term rating
of at least: (a) “A-2” by Standard & Poor’s, or if such Obligor does not have a
short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such Obligor (or, if applicable,
such parent company) does not have a short-term rating from Moody’s, “Baa1” to
“A2” by Moody’s on its long-term senior unsecured and uncredit-enhanced debt
securities.

 

“Group C Obligor” means any Obligor that is not a Group A Obligor or Group B
Obligor, which Obligor (or, if such Obligor is not rated, its parent) has a
short-term rating of at least: (a) “A-3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
(or, if applicable, such parent company) does not have a short-term rating from
Moody’s, “Baa3” to “Baa2” by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.

 

“Group Capital” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Capital of the Purchasers within such Purchaser Group.

 

“Group Capital Percentage” means with respect to any Purchaser Group, a fraction
(expressed as a percentage) (i) the numerator of which is the Group Capital of
such Purchaser Group and (ii) the denominator of which is the Aggregate Capital.

 

“Group Commitment” means with respect to any Purchaser Group, the amount which
is set forth opposite the name of such Purchaser Group on Schedule VI, as such
amount may be modified in connection with a change in the Purchase Limit
pursuant to Section 1.1(b).

 

“Group Commitment Percentage” means with respect to any Purchaser Group, a
fraction (expressed as a percentage) (i) the numerator of which is the Group
Commitment of such Purchaser Group and (ii) the denominator of which is the
aggregate Group Commitments of all Purchaser Groups.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.

 

I-14

--------------------------------------------------------------------------------


 

“Indemnified Party” has the meaning set forth in Section 3.1 of this Agreement.

 

“Indemnified Taxes” has the meaning set forth in Section 1.10 of this Agreement.

 

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to this Agreement.

 

“Information Package” means a report, in substantially the form of Annex A to
this Agreement, furnished by or on behalf of the Servicer to the Administrator
and each Purchaser Agent pursuant to the Agreement, reflective of the
Receivables Pool as of the end of the most recently completed calendar month.

 

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

“Intended Tax Treatment” has the meaning set forth in Section 1.14 of the
Agreement.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

 

“LBA” means the acquisition of federal coal through an application for a federal
coal lease submitted in accordance with the BLM competitive leasing regulations.

 

“LBM” means the acquisition of federal coal through an application to modify an
existing coal lease submitted in accordance with the BLM non-competitive leasing
regulations.

 

“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Providers under each Liquidity Agreement.

 

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

 

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

 

“Lock-Box Account” means each account listed on Schedule II to this Agreement
and maintained, in each case in the name of the Seller and maintained by the
Seller at a bank or other financial institution acting as a Lock-Box Bank
pursuant to a Lock-Box Agreement for the purpose of receiving Collections.

 

I-15

--------------------------------------------------------------------------------


 

“Lock-Box Agreement” means an agreement, among the Seller, the Servicer, a
Lock-Box Bank and the Administrator, governing the terms of the related Lock-Box
Accounts, in each case acceptable to the Administrator.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Horizon Ratio” means, on any date, the ratio (expressed as a percentage
and rounded to the nearest 1/100 of 1%) computed by dividing: (a) the aggregate
initial Outstanding Balance of all Pool Receivables generated by the Originators
during the four (4) most recent calendar months, by (b) the Net Receivables Pool
Balance as of such date.

 

“Loss Reserve” means, on any date, an amount equal to:  (a) the Aggregate
Capital at the close of business of the Servicer on such date multiplied by
(b) (i) the Loss Reserve Percentage on such date divided by (ii) 100% minus the
Loss Reserve Percentage on such date.

 

“Loss Reserve Percentage” means, on any date, the product of (a) 2.50, times
(b) the highest average of the Default Ratios for any three consecutive calendar
months during the twelve most recent calendar months, times (c) the Loss Horizon
Ratio.

 

“Majority Purchaser Agents” means, at any time, the Purchaser Agents for the
Purchaser Groups with Group Commitments that aggregate more than 50% of the
Purchase Limit; provided, however, that so long as the Group Commitment of any
single Purchaser Group is greater than 50% of the Purchase Limit, then “Majority
Purchaser Agents” shall mean a minimum of two Purchaser Agents for Purchaser
Groups with Group Commitments that aggregate more than 50% of the Purchase
Limit.

 

“Material Adverse Effect” means a material adverse effect on any of the
following:

 

(a)                                  the assets, operations, business or
financial condition of the Parent, Cloud Peak, the Servicer, any Originator or
the Seller;

 

(b)                                 the ability of any of Cloud Peak, the
Servicer, any Originator or the Seller to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;

 

(c)                                  the validity or enforceability of any of
the Transaction Documents, or the validity, enforceability or collectibility of
any material portion of the Pool Receivables; or

 

(d)                                 the status, perfection, enforceability or
priority of the Administrator’s, any Purchaser’s or the Seller’s interest in the
Pool Assets.

 

“Material Debt” means (a) any Debt of Cloud Peak or any of its Affiliates under
the Cloud Peak Credit Agreement and (b) any other Debt of the Parent, Cloud Peak
or any of their respective Subsidiaries that is outstanding in a principal
amount of at least $50,000,000 in the aggregate.

 

I-16

--------------------------------------------------------------------------------


 

“Material Debt Agreement” means the Cloud Peak Credit Agreement and any other
agreement under which any Material Debt was created or is governed or which
provides for the incurrence of Debt in an amount which would constitute Material
Debt (whether or not an amount of Debt constituting Material Debt is outstanding
thereunder).

 

“Minimum Dilution Reserve” means at any time, the product of (a) the Aggregate
Capital, and (b)(i) the Minimum Dilution Reserve Percentage divided by (ii) 1
minus the Minimum Dilution Reserve Percentage.

 

“Minimum Dilution Reserve Percentage” means, at any time, the greater of (i) the
product of (a) the arithmetic average of the Dilution Ratios for the twelve most
recent calendar months at such time multiplied by (b) the Dilution Horizon Ratio
and (ii) 1.00%.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

 

“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool minus (b) the Excess
Concentration.

 

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Obligor Percentage” means, at any time, for each Obligor, a fraction, expressed
as a percentage, (a) the numerator of which is the aggregate Outstanding Balance
of the Eligible Receivables of such Obligor less the amount (if any) then
included in the calculation of the Excess Concentration with respect to such
Obligor, and (b) the denominator of which is the aggregate Outstanding Balance
of all Eligible Receivables at such time; provided, however, that the Salt River
Project’s Obligor Percentage shall not be deemed to exceed 15.50% for so long as
the Salt River Project remains a Special Obligor pursuant to the definition of
“Concentration Percentage”.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Originator” means each Person from time to time party to the Purchase and Sale
Agreement in the capacity of an “Originator” thereunder.  As of the Closing
Date, the Originators are (i) Cloud Peak, (ii) Kennecott Coal Sales LLC, an
Oregon limited liability company, (iii) Cloud Peak Energy Logistics LLC, an
Oregon limited liability company, (iv) Spring Creek Coal LLC, a Delaware limited
liability company, (v) Antelope Coal LLC, a Delaware limited liability company,
(vi) Cordero Mining LLC, a Delaware limited liability company, and (vii) Caballo
Rojo LLC, a Delaware limited liability company.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Transaction Document.

 

I-17

--------------------------------------------------------------------------------


 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Parent” means Cloud Peak Energy Inc., a Delaware corporation.

 

“Participant” has the meaning set forth in Section 6.3(b) of this Agreement.

 

“Performance Guarantor” means Cloud Peak Energy Resources LLC, a Delaware
limited liability company.

 

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor, in favor of the Administrator for the
benefit of the Administrator, the Purchasers, the Purchaser Agents, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Permitted Liens” shall mean the following encumbrances but only to the extent
the holders of such encumbrances have not commenced a foreclosure or other
enforcement action with respect thereto: (a) Adverse Claims for taxes or
assessments or other governmental charges not yet due and payable or that are
being contested in good faith and by appropriate proceedings diligently
conducted, and for which adequate reserves have been set aside in accordance
with GAAP (but only to the extent that any Adverse Claim to secure payment of
such taxes or assessments or other governmental charges is an inchoate tax
lien); (b) inchoate and unperfected workers’, mechanics’, suppliers’ or similar
Adverse Claims arising in the ordinary course of business; (d) carriers’,
warehousemen’s or other similar possessory liens arising in the ordinary course
of business and securing liabilities in an outstanding aggregate amount not in
excess of $1,000,000 at any one time; and (e) currently existing or hereinafter
created liens in favor of Seller, the Purchasers or the Administrator.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pool Assets” has the meaning set forth in Section 1.2(d) of this Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

 

“Private Coal Agreement” means an agreement between Cloud Peak and/or one or
more of its Subsidiaries, on the one hand, and a seller or lessee (in each case,
that is not a Governmental Authority) (the “Transferee”) under which Cloud Peak
and its Subsidiaries acquire coal through (i) a lease from such Transferee,
(ii) the purchase of one or more coal deposit or other assets from such
Transferee or (iii) the exchange of coal assets between Cloud Peak and its
Subsidiaries, on the one hand, and such Transferee, on the other.

 

I-18

--------------------------------------------------------------------------------


 

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.

 

“Program Support Provider” means and includes with respect to each Conduit
Purchaser any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.

 

“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.

 

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Originators, the Seller and the Servicer, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Purchase Date” means the date of which a Purchase or a reinvestment is made
pursuant to this Agreement.

 

“Purchase Facility” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

 

“Purchase Limit” means $75,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of this Agreement or otherwise in connection with any Exiting
Purchaser.  References to the unfunded portion of the Purchase Limit shall mean,
at any time, the Purchase Limit minus the then outstanding Aggregate Capital.

 

“Purchase Notice” has the meaning set forth in Section 1.2(a) to this Agreement.

 

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:

 

Aggregate Capital + Total Reserves 
Net Receivables Pool Balance

 

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of this Agreement.

 

I-19

--------------------------------------------------------------------------------


 

“Purchaser” means each Conduit Purchaser and/or each Related Committed
Purchaser.

 

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement or otherwise in accordance with this Agreement.

 

“Purchaser Group” means each Conduit Purchaser, together with such Conduit
Purchaser’s Related Committed Purchasers and related Purchaser Agent.

 

“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.

 

“Purchasing Related Committed Purchaser” has the meaning set forth in
Section 6.3(c) of this Agreement.

 

“Rating Agency” mean each of Standard & Poor’s, Fitch and Moody’s (and/or each
other rating agency then rating the Notes of any Conduit Purchaser).

 

“Receivable” means any indebtedness and other obligations owed to any Originator
or the Seller or any right of the Seller or any Originator to payment from or on
behalf of an Obligor or any right to reimbursement for funds paid or advanced by
the Seller or any Originator on behalf of an Obligor, whether constituting an
account, chattel paper, payment intangible, instrument, general intangible or
as-extracted collateral, however arising (whether or not earned by performance),
and includes, without limitation, the obligation to pay any finance charges,
fees and other charges with respect thereto; provided, however, that
“Receivable” (except as used in the definition of “Excluded Receivable”) does
not include any Excluded Receivable.  Indebtedness and other obligations arising
from any one transaction, including, without limitation, indebtedness and other
obligations represented by an individual invoice or agreement, shall constitute
a Receivable separate from a Receivable consisting of the indebtedness and other
obligations arising from any other transaction.

 

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Purchase and Sale Agreement prior to the
Facility Termination Date.

 

“Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) for each Conduit Purchaser as set forth on the signature
pages of this Agreement or in any Assumption Agreement or Transfer Supplement.

 

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

 

“Related Security” means, with respect to any Receivable:

 

I-20

--------------------------------------------------------------------------------


 

(a)                                  all of the Seller’s and each Originator’s
interest in any goods (including returned goods), and documentation of title
evidencing the shipment or storage of any goods (including returned goods), the
sale of which gave rise to such Receivable;

 

(b)                                 all instruments and chattel paper that may
evidence such Receivable;

 

(c)                                  all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto;

 

(d)                                 all of the Seller’s and each Originator’s
rights, interests and claims under the Contracts relating to such Receivable,
and all guaranties, indemnities, insurance and other agreements (including the
related Contract) or arrangements of whatever character from time to time
supporting or securing payment of such Receivable or otherwise relating to such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise; and

 

(e)                                  all of the Seller’s rights, interests and
claims under the Purchase and Sale Agreement and the other Transaction
Documents.

 

“Restricted Payments” has the meaning set forth in Section 1(o) of Exhibit IV to
the Agreement.

 

“Sales Agency Agreement” means that certain Sales Agency Agreement, dated as of
the Closing Date, among the Originators, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Salt River Project” means the Salt River Project Agricultural Improvement and
Power District.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published by OFAC from time to time.

 

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available as
published by OFAC from time to time or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

I-21

--------------------------------------------------------------------------------


 

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.

 

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

“Servicing Fee” shall mean the fee referred to in Section 4.6 of this Agreement.

 

“Servicing Fee Rate” shall have the meaning set forth in Section 4.6 of this
Agreement.

 

“Settlement Date” means the twentieth (20th) day of each calendar month (or if
such day is not a Business Day, the next occurring Business Day), provided, that
on and after the occurrence and continuation of any Termination Event, the
Settlement Date shall be the date selected as such by the Administrator from
time to time (it being understood that the Administrator may select such
Settlement Date to occur as frequently as daily) or, in the absence of any such
selection, the date which would be the Settlement Date pursuant to this
definition.

 

“Settlement Period” means:  (a) before the Facility Termination Date: 
(i) initially the period commencing on the date of the initial purchase pursuant
to Section 1.2 of the Agreement (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Settlement Date, and (ii) thereafter, each period commencing on such Settlement
Date and ending on (but not including) the next Settlement Date, and (b) on and
after the Facility Termination Date, such period (including a period of one day)
as shall be selected from time to time by the Administrator (with the consent or
at the direction of the Majority Purchaser Agents) or, in the absence of any
such selection, each period of 30 days from the last day of the preceding
Settlement Period.

 

“Solvent” means, with respect to any Person at any time, a condition under
which:

 

(i)                                     the fair value and present fair saleable
value of such Person’s total assets is, on the date of determination, greater
than such Person’s total liabilities (including contingent and unliquidated
liabilities) at such time;

 

(ii)                                  the fair value and present fair saleable
value of such Person’s assets is greater than the amount that will be required
to pay such Person’s probable liability on its existing debts as they become
absolute and matured (“debts,” for this purpose, includes all legal liabilities,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed, or
contingent);

 

(iii)                               such Person is and shall continue to be able
to pay all of its liabilities as such liabilities mature; and

 

(iv)                              such Person does not have unreasonably small
capital with which to engage in its current and in its anticipated business.

 

For purposes of this definition:

 

(A)                              the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing,

 

I-22

--------------------------------------------------------------------------------


 

represents the amount which can reasonably be expected to become an actual or
matured liability;

 

(B)                                the “fair value” of an asset shall be the
amount which may be realized within a reasonable time either through collection
or sale of such asset at its regular market value;

 

(C)                                the “regular market value” of an asset shall
be the amount which a capable and diligent business person could obtain for such
asset from an interested buyer who is willing to Purchase such asset under
ordinary selling conditions; and

 

(D)                               the “present fair saleable value” of an asset
means the amount which can be obtained if such asset is sold with reasonable
promptness in an arm’s-length transaction in an existing and not theoretical
market.

 

“Specified Coal Agreement Obligations” means installment or deferred payment
obligations or royalty payment obligations or obligations in connection with the
acquisition of related surface rights, in each case, in connection with a
Specified Coal Agreement owed solely to the seller or lessor thereunder (and not
to a bank or other third-party financer), but excluding, in any event, any
Funded Debt (as defined in the Cloud Peak Credit Agreement).

 

“Specified Coal Agreements” means any LBA, LBM, State Coal Lease and Private
Coal Agreements.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor thereto that is a
nationally recognized statistical rating organization.

 

“State Coal Lease” means the acquisition of coal owned by a State in accordance
with the coal leasing regulations of such State.

 

“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.

 

“Subordinated Note” means the promissory note issued by the Seller to Cloud Peak
for the benefit of the Originators in the form of Exhibit B to the Purchase and
Sale Agreement (as it may be amended, supplemented, endorsed or otherwise
modified from time to time, together with all promissory notes issued from time
to time in substitution therefor or renewal thereof in accordance with the
Transaction Documents and in substantially the form of Exhibit B to the Purchase
and Sale Agreement).

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

I-23

--------------------------------------------------------------------------------


 

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

 

“Taxes” means, with respect to any Person, any and all present or future taxes,
charges, fees, levies or other assessments (including income, gross receipts,
profits, withholding, excise, property, sales, use, license, occupation and
franchise taxes and including any related interest, penalties or other
additions) imposed by any jurisdiction or taxing authority (whether foreign or
domestic) under the laws of which such Person is organized.

 

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to this Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

 

“Termination Event” has the meaning specified in Exhibit V to the Agreement. 
For the avoidance of doubt, any Termination Event that occurs shall be deemed to
be continuing unless and until such Termination Event has been waived in
accordance with the terms of the Agreement.

 

“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus
(b) the greater of (i) the sum of the Loss Reserve plus the Dilution Reserve and
(ii) the sum of the Minimum Dilution Reserve plus the Concentration Reserve.

 

“Transaction Documents” means this Agreement, the Lock-Box Agreements, each
Purchaser Group Fee Letter, the Purchase and Sale Agreement, the Subordinated
Note, the Performance Guaranty, the Sales Agency Agreement, and all other
certificates, instruments, reports, notices, agreements and documents executed
or delivered under or in connection with this Agreement, in each case as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

 

“Transaction Information” shall mean any information provided to any Rating
Agency, in each case, to the extent related to such Rating Agency providing or
proposing to provide a rating of any Notes or monitoring such rating including,
without limitation, information in connection with the Seller, the Originator,
the Servicer or the Receivables; provided that, for the avoidance of doubt,
“Transaction Information” shall not include any information provided by Cloud
Peak or any of its Affiliates to any nationally recognized statistical rating
organization (other than information solely related to the Receivables subject
to this Agreement) in connection with such rating organization providing a
rating or proposing to provide a rating to, or monitoring an existing rating of
Cloud Peak or any of its Affiliates or any debt securities of any of the
foregoing.

 

“Transfer Supplement” has the meaning set forth in Section 6.3(c) of this
Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

I-24

--------------------------------------------------------------------------------


 

“Yield Reserve” means, on any date, an amount equal to (a) the Aggregate Capital
at the close of business of the Servicer on such date multiplied by (b)(i) the
Yield Reserve Percentage on such date divided by (ii) 1, minus the Yield Reserve
Percentage on such date.

 

“Yield Reserve Percentage” means, at any time the following amount:

 

1.50 x DSO x (BR + SFR)

360

 

where:

 

BR                                =                                         the
Base Rate in effect at such time,

 

DSO                       =                                         the Days’
Sales Outstanding, and

 

SFR                          =                                         the
Servicing Fee Rate.

 

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.  All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

 

I-25

--------------------------------------------------------------------------------


 

EXHIBIT II

CONDITIONS OF PURCHASES

 

1.                                       Conditions Precedent to Effectiveness. 
The effectiveness of this Agreement is subject to the condition precedent that
the Administrator and each Purchaser Agent shall have received on or before the
Closing Date, each of the following, each in form and substance (including the
date  thereof) satisfactory to the Administrator and each Purchaser Agent:

 

(a)                                  A counterpart of this Agreement and the
other Transaction Documents duly executed by the parties thereto.

 

(b)                                 Copies of: (i) the resolutions or unanimous
written consents of the board of directors (or equivalent governing body) of
each of the Seller, the Originators, and Cloud Peak authorizing the execution,
delivery and performance by the Seller, each Originator and Cloud Peak, as the
case may be, of this Agreement and the other Transaction Documents to which it
is a party; (ii) all documents evidencing other necessary corporate or
organizational action and governmental approvals, if any, with respect to this
Agreement and the other Transaction Documents and (iii) the certificate of
incorporation (or equivalent organizational documents) and by-laws (or
equivalent governing documents) of the Seller, each Originator and Cloud Peak,
in each case, certified by the Secretary or Assistant Secretary (or equivalent
authorized person) of the applicable party.

 

(c)                                  A certificate of the Secretary or Assistant
Secretary (or equivalent authorized person) of each of the Seller, each
Originator, and Cloud Peak certifying the names and true signatures of its
officers who are authorized to sign this Agreement and the other Transaction
Documents to which it is a party. Until the Administrator and each Purchaser
Agent receives a subsequent incumbency certificate from the Seller, an
Originator or Cloud Peak, as the case may be, the Administrator and each
Purchaser Agent shall be entitled to rely on the last such certificate delivered
to it by the Seller, such Originator or Cloud Peak, as the case may be.

 

(d)                                 Proper financing statements (Form UCC-1),
duly authorized and suitable for filing under the UCC of all jurisdictions that
the Administrator may deem necessary or desirable in order to perfect the
interests of the Seller and the Administrator (for the benefit of the
Purchasers) contemplated by the Purchase and Sale Agreement and this Agreement.

 

(e)                                  Proper financing statement amendments
(Form UCC-3) and partial releases of mortgages, duly authorized and suitable for
filing under the UCC or other applicable laws of all jurisdictions that the
Administrator may deem necessary or desirable to release all security interests,
mortgages and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by the Originators or the Seller.

 

(f)                                    Completed UCC and mortgage search
reports, dated on or shortly before the Closing Date, listing the financing
statements and mortgages filed in all applicable jurisdictions that name the
Originators or the Seller as debtor or grantor, together with copies of such
financing statements and mortgages, and similar search reports with respect to
judgment liens, federal tax liens and liens of the PBGC in such jurisdictions,
as the Administrator may request,

 

II-1

--------------------------------------------------------------------------------


 

showing no Adverse Claims on any Pool Assets other than any Adverse Claims that
are released as of the Closing Date.

 

(g)                                 Favorable opinions, addressed to the
Administrator, each Purchaser and each Purchaser Agent, in form and substance
satisfactory to the Administrator and each Purchaser Agent, of SNR Denton US LLP
and Holland & Hart LLP, special counsel for Seller, the Originators and Cloud
Peak, and/or in-house counsel for Seller, the Originators and Cloud Peak,
covering such matters as the Administrator or any Purchaser Agent may reasonably
request, including, without limitation, organizational and enforceability
matters, certain bankruptcy matters, and certain perfection and priority
matters.

 

(h)                                 A pro forma Information Package representing
the performance of the Receivables Pool for the calendar month before closing.

 

(i)                                     Evidence of payment by the Seller of all
accrued and unpaid fees (including those contemplated by each Purchaser Group
Fee Letter), costs and expenses to the extent then due and payable on the date
thereof, including any such costs, fees and expenses arising under or referenced
in Section 6.4 of this Agreement and the applicable Purchaser Group Fee Letters.

 

(j)                                     Good standing certificates with respect
to each of the Seller, the Originators and Cloud Peak issued by the Secretary of
State (or similar official) of the state of each such Person’s organization or
formation and principal place of business.

 

(k)                                  A computer file containing all information
with respect to the Receivables as the Administrator or any Purchaser Agent may
reasonably request.

 

(l)                                     Such other approvals, opinions or
documents as the Administrator or any Purchaser Agent may reasonably request.

 

2.                                       Conditions Precedent to All Funded
Purchases and Reinvestments.  Each Funded Purchase, including the initial Funded
Purchase (but excluding any deemed Funded Purchase pursuant to
Section 1.2(e) and reinvestment shall be subject to the further conditions
precedent that:

 

(a)                                  in the case of each Funded Purchase the
Servicer shall have delivered to the Administrator and each Purchaser Agent on
or before such purchase or issuance, as the case may be, in form and substance
satisfactory to the Administrator and each Purchaser Agent, the most recent
Information Package to reflect the level of the Aggregate Capital and related
reserves and the calculation of the Purchased Interest after such subsequent
purchase or issuance, as the case may be, and a completed Purchase Notice in the
form of Annex B; and

 

(b)                                 on the date of such Funded Purchase or
reinvestment, as the case may be, the following statements shall be true (and
acceptance of the proceeds of such Funded Purchase or reinvestment shall be
deemed a representation and warranty by the Seller that such statements are then
true):

 

(i)                                     the representations and warranties
contained in Exhibit III to this Agreement are true and correct in all material
respects on and as of the date of such

 

II-2

--------------------------------------------------------------------------------


 

Funded Purchase or reinvestment, as the case may be, as though made on and as of
such date except for representations and warranties which apply as to an earlier
date (in which case such representations and warranties shall be true and
correct as of such earlier date);

 

(ii)                                  no event has occurred and is continuing,
or would result from such Funded Purchase, that constitutes a Termination Event
or an Unmatured Termination Event; and, in the case of reinvestments, no event
has occurred and is continuing or would result from such reinvestment that
constitutes a Termination Event;

 

(iii)                               the sum of the Aggregate Capital, after
giving effect to any such Funded Purchase or reinvestment, as the case may be,
shall not be greater than the Purchase Limit, and the Purchased Interest shall
not exceed 100%; and

 

(iv)                              the Facility Termination Date has not
occurred.

 

II-3

--------------------------------------------------------------------------------


 

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

 

1.                                       Representations and Warranties of the
Seller.  The Seller represents and warrants to the Administrator, each Purchaser
Agent and each Purchaser as of the date of execution of this Agreement and as of
each other date specified in Section 5 of this Exhibit III that:

 

(a)                                  Existence and Power.  The Seller is a
limited liability company duly formed, validly existing and in good standing
under the laws of Delaware, and has all organizational power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, except
where the failure to so do could not reasonably be expected to result in a
Material Adverse Effect.

 

(b)                                 Company and Governmental Authorization,
Contravention.  The execution, delivery and performance by the Seller of this
Agreement and each other Transaction Document to which it is a party are within
the Seller’s organizational powers, have been duly authorized by all necessary
organizational action, require no action by or in respect of, or filing with
(other than the filing of UCC financing statements and continuation statements),
any governmental body, agency or official, and, do not contravene, or constitute
a default under, any provision of applicable law or regulation or of the
operating agreement of the Seller or of any agreement, judgment, injunction,
order, decree or other instrument binding upon the Seller or result in the
creation or imposition of any lien (other than liens in favor of the
Administrator) on assets of the Seller, except as could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)                                  Binding Effect of Agreement.  This
Agreement and each other Transaction Document to which it is a party constitutes
the legal, valid and binding obligation of the Seller enforceable against the
Seller in accordance with its respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

(d)                                 Accuracy of Information.  All information
(other than projections, forward looking statements, budgets, estimates and
general market data) heretofore furnished by the Seller to the Administrator or
any Purchaser Agent pursuant to or in connection with this Agreement or any
other Transaction Document is, and all such information hereafter furnished by
the Seller to the Administrator or any Purchaser Agent in writing pursuant to
this Agreement or any Transaction Document will be, true and accurate in all
material respects on the date such information is stated or certified (when
taken as a whole and as modified or supplemented by other information provided
or publicly available in periodic and other reports, proxy statements and other
materials filed by the Originators and their Affiliates on or prior to such date
with the SEC).

 

(e)                                  Actions, Suits.  Except as set forth in
disclosures publicly filed by the Parent with the SEC as of the date of
execution of this Agreement, there are no actions, suits or proceedings pending
or, to the best of the Seller’s knowledge, threatened against or affecting the
Seller or any of its properties, in or before any court, arbitrator or other
body.

 

III-1

--------------------------------------------------------------------------------


 

(f)                                    Accuracy of Exhibits; Lock-Box
Arrangements.  The names and addresses of all the Lock-Box Banks together with
the account numbers of the Lock-Box Accounts at such Lock-Box Banks, are
specified in Schedule II to this Agreement, and all Lock-Box Accounts are
subject to Lock-Box Agreements. All information on each Exhibit, Schedule or
Annex to this Agreement or the other Transaction Documents (as updated by the
Seller from time to time) is true and complete.  The Seller has delivered a copy
of all Lock-Box Agreements to the Administrator.  The Seller has not granted any
interest in any Lock-Box Account (or any related lock-box or post office box) to
any Person other than the Administrator  and, upon delivery to a Lock-Box Bank
of the related Lock-Box Agreement, the Administrator will have exclusive
ownership and control of the Lock-Box Account at such Lock-Box Bank.

 

(g)                                 No Material Adverse Effect.  Since the date
of formation of Seller as set forth in its certificate of formation, there has
been no Material Adverse Effect.

 

(h)                                 Names and Location.  The Seller has not used
any company names, trade names or assumed names other than its name set forth on
the signature pages of this Agreement. The Seller is “located” (as such term is
defined in the applicable UCC) in Delaware.  The office where the Seller keeps
its records concerning the Receivables is at the address of such party set forth
on Schedule V hereto.

 

(i)                                     Margin Stock.  The Seller is not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U and X, as issued by the
Board of Governors of the Federal Reserve System), and no proceeds of any
Purchase will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.

 

(j)                                     Eligible Receivables.  Each Pool
Receivable included as an Eligible Receivable in the calculation of the Net
Receivables Pool Balance is, as of the date of such calculation, an Eligible
Receivable.

 

(k)                                  Credit and Collection Policy.  The Seller
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable originated by such Originator.

 

(l)                                     Investment Company Act.  The Seller is
not an “investment company,” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

 

(m)                               Mortgages Covering As-Extracted Collateral. 
Except as set forth in Schedule IV, there are no mortgages that are effective as
financing statements covering as-extracted collateral and that name any
Originator as grantor, debtor or words of similar effect filed or recorded in
any jurisdiction.

 

(n)                                 OFAC.  The Seller is not a Sanctioned
Person.  To the Seller’s knowledge, no Obligor was a Sanctioned Person at the
time of origination of any Pool Receivable owing by such Obligor.  The Seller
and its Affiliates:  (i) have less than 15% of their assets in Sanctioned
Countries; and (ii) derive less than 15% of their operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.  Neither the Seller nor any of its

 

III-2

--------------------------------------------------------------------------------


 

Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or
(B) otherwise in compliance with OFAC’s sanctions regulations.

 

(o)                                 Transaction Information.  None of the
Seller, any Affiliate of the Seller or any third party with which the Seller or
any Affiliate thereof has contracted, has delivered, in writing or orally, to
any Rating Agency, any Transaction Information without providing such
Transaction Information to the applicable Purchaser Agent prior to delivery to
such Rating Agency and has not participated in any oral communications with
respect to Transaction Information with any Rating Agency without the
participation of such Purchaser Agent.

 

2.                                       Representations and Warranties of the
Servicer.  The Servicer represents and warrants to the Administrator, each
Purchaser Agent and each Purchaser as of the date of execution of this Agreement
and as of each other date specified in Section 5 of this Exhibit III that:

 

(a)                                  Existence and Power.  The Servicer is a
limited liability company duly formed, validly existing and in good standing
under the laws of its state of organization, and has all company power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, except
where the failure to so do could not reasonably be expected to result in a
Material Adverse Effect.

 

(b)                                 Company and Governmental Authorization,
Contravention.  The execution, delivery and performance by the Servicer of this
Agreement and each other Transaction Document to which it is a party are within
the Servicer’s organizational powers, have been duly authorized by all necessary
organizational action, require no action by or in respect of, or filing with,
any governmental body, agency or official other than filings and disclosures
made under securities laws, and do not contravene, or constitute a default
under, any provision of any material agreement to which it is a party or of any
applicable law or regulation or of the certificate of formation of the Servicer
or of any judgment, injunction, order or decree or agreement or other instrument
binding upon the Servicer or result in the creation or imposition of any lien on
assets of the Servicer, except as could not reasonably be expected to result in
a Material Adverse Effect.

 

(c)                                  Binding Effect of Agreement.  This
Agreement and each other Transaction Document to which it is a party constitutes
the legal, valid and binding obligation of the Servicer enforceable against the
Servicer in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

(d)                                 Accuracy of Information.  All information
(other than projections, forward looking statements, budgets, estimates and
general market data) heretofore furnished by the Servicer to the Administrator
or any Purchaser Agent pursuant to or in connection with this Agreement or any
other Transaction Document is, and all such information hereafter furnished by
the Servicer to the Administrator or any Purchaser Agent in writing pursuant to
this Agreement or any other Transaction Document will be, true and accurate in
all material respects

 

III-3

--------------------------------------------------------------------------------


 

on the date such information is stated or certified (when taken as a whole and
as modified or supplemented by other information provided or publicly available
in periodic and other reports, proxy statements and other materials filed by the
Originators and their Affiliates on or prior to such date with the SEC).

 

(e)                                  Actions, Suits.  Except as set forth in
disclosures publicly filed by the Parent with the SEC as of the date of
execution of this Agreement, there are no actions, suits or proceedings pending
or, to the best of the Servicer’s knowledge, threatened against or affecting the
Servicer or any of its Affiliates or their respective properties, in or before
any court, arbitrator or other body, which could reasonably be expected to have
a Material Adverse Effect.

 

(f)                                    No Material Adverse Effect.  Since the
date of the financial statements described in Section 2(i) below, there has been
no Material Adverse Effect.

 

(g)                                 Credit and Collection Policy.  The Servicer
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable originated by such Originator.

 

(h)                                 Investment Company Act.  The Servicer is not
an “investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

(i)                                     Financial Information.  The balance
sheets of the Parent and its consolidated Subsidiaries as of September 30, 2012,
and the related statements of income and retained earnings for the fiscal
quarter then ended, copies of which have been made publicly available, fairly
present in all material respects the financial condition of the Parent and its
consolidated Subsidiaries as at such date and the results of the operations of
the Parent and its consolidated Subsidiaries for the period ended on such date,
all in accordance with generally accepted accounting principles consistently
applied.

 

(j)                                     Lockbox Accounts.  On or prior to the
Closing Date, the Servicer has transferred and assigned all of its rights,
title, and interest in and to, and remedies, powers, and privileges in respect
of, the Lock-Box Accounts to the Seller.

 

(k)                                  OFAC.  The Servicer is not a Sanctioned
Person.  To the Servicer’s knowledge, no Obligor was a Sanctioned Person at the
time of origination of any Pool Receivable owing by such Obligor.  The Servicer
and its Affiliates:  (i) have less than 15% of their assets in Sanctioned
Countries; and (ii) derive less than 15% of their operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.  Neither the Servicer nor any of its Subsidiaries engages in
activities related to Sanctioned Countries except for such activities as are
(A) specifically or generally licensed by OFAC, or (B) otherwise in compliance
with OFAC’s sanctions regulations.

 

(l)                                     Transaction Information.  None of the
Servicer, any Affiliate of the Servicer or any third party with which the
Servicer or any Affiliate thereof has contracted, has delivered, in writing or
orally, to any Rating Agency providing or proposing to provide a rating to, or
monitoring a rating of, any Notes, any Transaction Information without providing
such Transaction Information to the applicable Purchaser Agent prior to delivery
to such Rating

 

III-4

--------------------------------------------------------------------------------


 

Agency and has not participated in any oral communications with respect to
Transaction information with any Rating Agency without the participation of such
Purchaser Agent.

 

3.                                       Representations, Warranties and
Agreements Relating to the Security Interest.  The Seller hereby makes the
following representations, warranties and agreements with respect to the
Receivables and Related Security as of the date of execution of this Agreement
and as of each other date specified in Section 5 of this Exhibit III:

 

(a)                                  The Receivables.

 

(i)                                     Creation.  This Agreement creates a
valid and continuing security interest (as defined in the applicable UCC) in the
Receivables included in the Receivables Pool in favor of the Administrator (for
the benefit of the Purchasers), which security interest is prior to all other
Adverse Claims (other than Permitted Liens), and is enforceable as such as
against creditors of and purchasers from the Seller.

 

(ii)                                  Ownership of Receivables.  The Seller owns
and has good and marketable title to the Receivables included in the Receivables
Pool and Related Security free and clear of any Adverse Claim (other than
Permitted Liens).

 

(iii)                               Perfection and Related Security.  The Seller
has caused the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the sale of the Receivables and Related Security from each Originator to
the Seller pursuant to the Purchase and Sale Agreement, and the sale and
security interest therein from the Seller to the Administrator under this
Agreement.

 

(b)                                 The Lock-Box Accounts.

 

(i)                                     Nature of Lock-Box Accounts.  Each
Lock-Box Account constitutes a “deposit account” within the meaning of the
applicable UCC.

 

(ii)                                  Ownership.  Each Lock-Box Account is in
the name of the Seller, and the Seller owns and has good and marketable title to
the Lock-Box Accounts free and clear of any Adverse Claim (other than Permitted
Liens).

 

(iii)                               Perfection.  The Seller has delivered to the
Administrator a fully executed Lock-Box Agreement relating to each Lock-Box
Account, pursuant to which each applicable Lock-Box Bank, respectively, has
agreed, following the delivery of a notice of control by the Administrator, to
comply with all instructions originated by the Administrator (on behalf of the
Purchasers) directing the disposition of funds in such Lock-Box Account without
further consent by the Seller or the Servicer.

 

(c)                                  Priority.

 

(i)                                     Other than the transfer of the
Receivables to the Seller and the Administrator under the Purchase and Sale
Agreement and this Agreement, respectively, and/or the security interest granted
to the Seller and the Administrator pursuant to the

 

III-5

--------------------------------------------------------------------------------


 

Purchase and Sale Agreement and this Agreement, respectively, neither the Seller
nor any Originator has pledged, assigned, sold, granted a security interest in,
or otherwise conveyed any of the Receivables transferred or purported to be
transferred under the Transaction Documents, the Lock-Box Accounts or any
subaccount thereof, except for any such pledge, grant or other conveyance which
has been released or terminated.  Neither any of the Originators nor the Seller
has authorized the filing of, or is aware of any financing statements or
mortgage against either the Seller, any Originator or any of their properties
that include a description of Receivables transferred or purported to be
transferred under the Transaction Documents, the Lock-Box Accounts or any
subaccount thereof, other than any financing statement (i) relating to the sale
thereof by an Originator to the Seller under the Purchase and Sale Agreement,
(ii) relating to the security interest granted to the Administrator under this
Agreement, or (iii) that has been released or terminated.

 

(ii)                                  The Seller is not aware of any judgment,
ERISA or tax lien filings against either the Seller, the Servicer or any
Originator, other than any judgment, ERISA or tax lien filing that (A) has not
been outstanding for greater than 30 days from the earlier of such Person’s
knowledge or notice thereof, (B) is less than $250,000 and (C) does not
otherwise give rise to a Termination Event under clause (k) of Exhibit V to the
Agreement.

 

(iii)                               The Lock-Box Accounts are not in the name of
any person other than the Seller or the Administrator.  Neither the Seller nor
the Servicer has consented to any bank maintaining such account to comply with
instructions of any person other than the Administrator and, prior to the
occurrence and continuation of a Termination Event and the delivery of a notice
of control by the Administrator, the Servicer.

 

(d)                                 Survival of Supplemental Representations. 
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until such time as the Purchased Interest and
all other obligations under this Agreement have been finally and fully paid and
performed.

 

4.                                       Ordinary Course of Business.  The
Seller represents and warrants that each remittance of Collections by or on
behalf of the Seller to the Administrator and the Purchasers under this
Agreement will have been (i) in payment of a debt incurred by the Seller in the
ordinary course of business or financial affairs of the Seller and (ii) made in
the ordinary course of business or financial affairs of the Seller.

 

5.                                       Reaffirmation of Representations and
Warranties.  On the date of each Purchase hereunder, and on the date each
Information Package or other report is delivered to the Administrator, any
Purchaser Agent or any Purchaser hereunder, the Seller and the Servicer, by
accepting the proceeds of such Purchase and/or the provision of such information
or report, shall each be deemed to have certified that (i) all representations
and warranties of the Seller and the Servicer, as applicable, described in this
Exhibit III, as from time to time amended in accordance with the terms hereof,
are correct on and as of such day as though made on and as of such day, except
for representations and warranties which apply as to an earlier date (in which
case such

 

III-6

--------------------------------------------------------------------------------


 

representations and warranties shall be true and correct as of such date) and
(ii) no event has occurred or is continuing, or would result from any such
Purchase, which constitutes a Termination Event or an Unmatured Termination
Event.

 

III-7

--------------------------------------------------------------------------------


 

EXHIBIT IV
COVENANTS

 

1.                                       Covenants of the Seller.  At all times
from the Closing Date until the Final Payout Date:

 

(a)                                  Financial Reporting.  The Seller will
maintain a system of accounting established and administered in accordance with
generally accepted accounting principles as in effect in the appropriate
jurisdiction, and the Seller (or the Servicer on its behalf) shall furnish to
the Administrator and each Purchaser Agent:

 

(i)                                     Annual Reporting.  Promptly upon
completion and in no event later than 120 days after the close of each fiscal
year of the Seller, annual unaudited financial statements of the Seller
certified by a designated financial or other officer of the Seller.

 

(ii)                                  Information Packages.  As soon as
available and in any event not later than two Business Days prior to the
Settlement Date, an Information Package as of the most recently completed
calendar month.

 

(iii)                               Other Information.  Such other information
(including non-financial information) as the Administrator or any Purchaser
Agent may from time to time reasonably request, within a reasonable time after
such request is received.

 

(iv)                              Quarterly Financial Statements of the Parent. 
As soon as available and in no event later than 45 days following the end of
each of the first three fiscal quarters in each of the Parent’s fiscal years,
(i) the unaudited consolidated balance sheet and statements of income of the
Parent and its consolidated Subsidiaries as at the end of such fiscal quarter
and the related unaudited consolidated statements of earnings and cash flows for
such fiscal quarter and for the elapsed portion of the fiscal year ended with
the last day of such fiscal quarter, in each case setting forth comparative
figures for the corresponding fiscal quarter in the prior fiscal year, all of
which shall be certified by the chief financial officer, the treasurer or any
financial officer (including a controller) of the Parent that they fairly
present in all material respects, in accordance with generally accepted
accounting principles as in effect in the United States consistently applied,
the financial condition of the Parent and its consolidated Subsidiaries as of
the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal quarter.

 

(v)                                 Annual Financial Statements of the Parent. 
Within 90 days after the close of each of the Parent’s fiscal years, the
consolidated balance sheet of the Parent and its consolidated Subsidiaries as at
the end of such fiscal year and the related consolidated statements of earnings
and cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year, all reported on by independent certified public
accountants of recognized national standing (without a “going concern” or like
qualification or exception) to the effect that such consolidated financial
statements

 

IV-1

--------------------------------------------------------------------------------


 

present fairly in all material respects the financial condition and results of
operations of the Parent and its Subsidiaries on a consolidated basis in
accordance with generally accepted accounting principals as in effect in the
United States consistently applied.

 

(vi)                              Other Reports and Filings.  Promptly (but in
any event within ten days) after the filing or delivery thereof, copies of all
financial information, proxy materials and reports, if any, which the Parent or
any of its consolidated Subsidiaries shall publicly file with the SEC or deliver
to holders (or any trustee, agent or other representative therefor) of any of
its material Indebtedness pursuant to the terms of the documentation governing
the same.

 

(vii)                           Electronic Delivery.  Notwithstanding anything
herein to the contrary, any financial information, proxy statements or other
material required to be delivered pursuant to this paragraph (a) shall be deemed
to have been furnished to each of the Administrator and each Purchaser Agent on
the date that such report, proxy statement or other material is posted on the
SEC’s website at www.sec.gov or on the Parent’s website at
www.cloudpeakenergy.com.

 

(b)                                 Notices.  The Seller (or the Servicer on its
behalf) will notify the Administrator and each Purchaser Agent in writing of any
of the following events promptly upon (but in no event later than three Business
Days after) a Financial Officer or other officer of Cloud Peak or the Seller who
is involved in the on-going administration of the transactions contemplated
under the Transaction Documents learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

 

(i)                                     Notice of Termination Events or
Unmatured Termination Events.  A statement of a Financial Officer of the Seller
setting forth details of any Termination Event or Unmatured Termination Event
and the action which the Seller proposes to take with respect thereto.

 

(ii)                                  Representations and Warranties.  The
failure of any representation or warranty to be true (when made or at any time
thereafter) with respect to the Receivables included in the Receivables Pool.

 

(iii)                               Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding which may have a
Material Adverse Effect.

 

(iv)                              Adverse Claim.  (A) Any Person shall obtain an
Adverse Claim (other than a Permitted Lien) upon the Pool Receivables or
Collections with respect thereto, (B) any Person other than the Seller, the
Servicer or the Administrator shall obtain any rights or direct any action with
respect to any Lock-Box Account (or related lock-box or post office box) or
(C) any Obligor shall receive any change in payment instructions with respect to
Pool Receivable(s) from a Person other than the Servicer or the Administrator.

 

(v)                                 ERISA and Other Claims.  Promptly after the
filing or receiving thereof, copies of all reports and notices that the Seller
or any ERISA Affiliate files under ERISA with the Internal Revenue Service, the
Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that the
Seller or any Affiliate receives from any of the foregoing

 

IV-2

--------------------------------------------------------------------------------


 

or from any multiemployer plan (within the meaning of Section 4001(a)(3) of
ERISA) to which the Seller or any of its Affiliates is or was, within the
preceding five years, a contributing employer, in each case in respect of any
Reportable Event (as defined in ERISA) that could, in the aggregate, result in
the imposition of liability on the Seller and/or any such Affiliate that could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Conduct of Business.  The Seller will carry
on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to remain duly organized, validly existing and in
good standing as a domestic organization in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted if the failure to have such authority could
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Compliance with Laws.  The Seller will
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Furnishing of Information and Inspection of
Receivables.  The Seller will furnish to the Administrator and each Purchaser
Agent from time to time such information with respect to the Pool Receivables as
the Administrator or such Purchaser Agent may reasonably request.  The Seller
will, at the Seller’s expense, at any time and from time to time during regular
business hours with reasonable prior written notice (i) permit the Administrator
or any Purchaser Agent, or their respective agents or representatives, (A) to
examine and make copies of and abstracts from all books and records relating to
the Pool Receivables or other Pool Assets and (B) to visit the offices and
properties of the Seller for the purpose of examining such books and records,
and to discuss matters relating to the Pool Receivables, other Pool Assets or
the Seller’s performance hereunder or under the other Transaction Documents to
which it is a party with any of the officers, directors, employees or
independent public accountants of the Seller (provided that representatives of
the Seller are present during such discussions) having knowledge of such
matters; provided that the Seller shall be required to reimburse the
Administrator and Purchaser Agents for only one (1) such examination and visit
per year, unless a Termination Event has occurred and is continuing and
(ii) without limiting the provisions of clause (i) above, from time to time
during regular business hours, at the Seller’s expense, upon reasonable prior
written notice from the Administrator and the Purchaser Agents, permit certified
public accountants or other auditors acceptable to the Administrator to conduct
a review of its books and records with respect to the Pool Receivables; provided
that the Seller shall be required to reimburse the Administrator and Purchaser
Agents for only one (1) such audit per year, unless a Termination Event has
occurred and is continuing.

 

(f)                                    Payments on Receivables, Lock-Box
Accounts.  The Seller (or the Servicer on its behalf) will, and will cause each 
Originator and the Servicer to, at all times instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account.  The Seller (or the
Servicer on its behalf) will, and will cause each Originator to, at all times,
maintain such books and records necessary to identify Collections received from
time to time on Receivables and to segregate such Collections from other
property of the Servicer and the Originator.  If any such payments or other
Collections are received by the Seller or any Originator, Seller shall (or shall

 

IV-3

--------------------------------------------------------------------------------


 

cause such Person to) hold such payments in trust for the benefit of the
Administrator and the Purchasers and promptly (but in any event within two
Business Days after receipt) remit such funds into a Lock-Box Account.  The
Seller will cause each Lock-Box Bank to comply with the terms of each applicable
Lock-Box Agreement.  Except as set forth in the following paragraphs, the Seller
will not permit the funds other than Collections on Pool Receivables and other
Pool Assets to be deposited into any Lock-Box Account.  If such funds are
nevertheless deposited into any Lock-Box Account, the Seller shall (or shall
cause the Servicer to) promptly identify such funds for segregation.  Except as
set forth in the following paragraphs, the Seller will not, and will not permit
the Servicer, any Originator or other Person to, commingle Collections or other
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled with any other funds.  The Seller shall only add or replace, and shall
only permit the Originator to add or replace, a Lock-Box Bank (or the related
lock-box or post office box), or Lock-Box Account to those listed on Schedule II
to this Agreement, if the Administrator has received notice of such addition or
replacement, a copy of any new Lock-Box Agreement and an executed and
acknowledged copy of a Lock-Box Agreement in form and substance acceptable to
the Administrator from any such new Lock-Box Bank.  The Seller shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related lock-box
or post office box), upon 30 days’ advance notice to and with the prior written
consent of the Administrator.

 

(g)                                 Sales, Liens, etc.  Except as otherwise
provided herein, the Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (other than Permitted Liens) upon (including, without limitation, the
filing of any financing statement) or with respect to, any Pool Receivable or
other Pool Asset, or assign any right to receive income in respect thereof .

 

(h)                                 Extension or Amendment of Pool Receivables. 
Except as otherwise permitted in Section 4.2 of this Agreement, the Seller will
not extend, amend or otherwise modify the terms of any Pool Receivable, other
than in accordance with the Credit and Collection Policy, or amend, modify or
waive in material respect any term or condition of any Contract related thereto,
without the prior written consent of the Administrator.  The Seller shall at its
expense, timely and fully perform and comply with all material provisions,
covenants and other promises, if any, required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract.

 

(i)                                     Change in Business.  The Seller will not
(i) make any change in the character of its business, which change would
materially and adversely impair the collectibility of any Pool Receivable or
(ii) make any change in any Credit and Collection Policy that could reasonably
be expected to materially adversely affect the collectibility of the Pool
Receivables, the enforceability of any related Contract or its ability to
perform its obligations under the related Contract or the Transaction Documents,
in the case of either (i) or (ii) above, without the prior written consent of
the Administrator.  The Seller shall not make any change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator.

 

(j)                                     Fundamental Changes.  The Seller shall
not, without the prior written consent of the Administrator and the Majority
Purchaser Agents, permit itself (i) to merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a

 

IV-4

--------------------------------------------------------------------------------


 

series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person or (ii) to be owned by any Person
other than Cloud Peak.  The Seller shall provide the Administrator and each
Purchaser Agent with at least 30 days’ prior written notice before making any
change in the Seller’s name, location or making any other change in the Seller’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement “seriously
misleading” as such term (or similar term) is used in the applicable UCC; each
notice to the Administrator and the Purchaser Agents pursuant to this sentence
shall set forth the applicable change and the proposed effective date thereof. 
The Seller will also maintain and implement (or cause the Servicer to maintain
and implement) administrative and operating procedures (including an ability to
recreate records evidencing Pool Receivables and related Contracts in the event
of the destruction of the originals thereof), and keep and maintain (or cause
the Servicer to keep and maintain) all documents, books, records, computer tapes
and disks and other information reasonably necessary or advisable in the
reasonable discretion of the Seller for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).

 

(k)                                  Change in Payment Instructions to
Obligors.  The Seller shall not (and shall not permit any Originator to) add to,
replace or terminate any of the Lock-Box Accounts (or any related lock-box or
post office box) listed in Schedule II hereto or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Lock-Box Accounts (or any related lock-box or post office box), unless the
Administrator shall have received (x) prior written notice of such addition,
termination or change and (y) signed and acknowledged Lock-Box Agreements with
respect to such new Lock-Box Accounts (or any related lock-box or post office
box).

 

(l)                                     Ownership Interest, Etc.  The Seller
shall (and shall cause the Servicer to), at its expense, take all action
necessary or desirable to establish and maintain a valid and enforceable first
priority perfected undivided percentage ownership or security interest, to the
extent of the Purchased Interest, in the Pool Receivables, the Related Security
and Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim
(other than Permitted Liens), in favor of the Administrator (on behalf of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers) as the
Administrator or any Purchaser Agent, may reasonably request.

 

(m)                               Certain Agreements.  Without the prior written
consent of the Administrator and the Majority Purchaser Agents, the Seller will
not amend, modify, waive, revoke or terminate any Transaction Document to which
it is a party or any provision of the Seller’s organizational documents.

 

(n)                                 Restricted Payments.  (i)  Except pursuant
to clause (ii) below, the Seller will not: (A) purchase or redeem any shares of
its membership interest, (B) declare or pay any dividend or set aside any funds
for any such purpose, (C) prepay, purchase or redeem any Debt, (D) lend or
advance any funds or (E) repay any loans or advances to, for or from any of its
Affiliates (the amounts described in clauses (A) through (E) being referred to
as “Restricted Payments”).

 

IV-5

--------------------------------------------------------------------------------


 

(ii)                                  Subject to the limitations set forth in
clause (iii) below, the Seller may make Restricted Payments so long as such
Restricted Payments are made only in one or more of the following ways: (A) the
Seller may make cash payments (including prepayments) on the Subordinated Note
in accordance with their respective terms, and (B) if no amounts are then
outstanding under any Subordinated Note, the Seller may declare and pay
dividends.

 

(iii)                               The Seller may make Restricted Payments only
out of the funds, if any, it receives pursuant to Sections 1.4(b)(ii) and
(iv) and 1.4(c) of this Agreement. Furthermore, the Seller shall not pay, make
or declare: (A) any dividend if, after giving effect thereto, the Tangible Net
Worth of the Seller would be less than $6,000,000, or (B) any Restricted Payment
(including any dividend) if, after giving effect thereto, any Termination Event
or Unmatured Termination Event shall have occurred and be continuing.

 

(o)                                 Other Business.  The Seller will not:
(i) engage in any business other than the transactions contemplated by the
Transaction Documents, (ii) create, incur or permit to exist any Debt of any
kind (or cause or permit to be issued for its account any letters of credit or
bankers’ acceptances) other than pursuant to this Agreement or the Subordinated
Note, or (iii) form any Subsidiary or make any investments in any other Person;
provided, that the Seller shall be permitted to incur minimal obligations to the
extent necessary for the day-to-day operations of the Seller (such as expenses
for stationery, audits, maintenance of legal status, etc.).

 

(p)                                 Use of Seller’s Share of Collections.  The
Seller shall apply the Seller’s Share of Collections to make payments in the
following order of priority: (i) the payment of its expenses (including all
obligations payable to the Purchasers, the Purchaser Agents and the
Administrator under this Agreement and under the Purchaser Group Fee Letters),
(ii) the payment of accrued and unpaid interest on the Subordinated Note and
(iii) other legal and valid corporate purposes.

 

(q)                                 Tangible Net Worth.  The Seller will not
permit its Tangible Net Worth, at any time, to be less than $6,000,000.

 

(r)                                    OFAC.  The Seller has not used and will
not use the proceeds of any Receivable or any Purchase hereunder to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

 

(s)                                  Transaction Information.  None of the
Seller, any Affiliate of the Seller or any third party with which the Seller or
any Affiliate thereof has contracted, shall deliver, in writing or orally, to
any Rating Agency, any Transaction Information without providing such
Transaction Information to the applicable Purchaser Agent prior to delivery to
such Rating Agency and will not participate in any oral communications with
respect to Transaction Information with any Rating Agency without the
participation of such Purchaser Agent.

 

2.                                       Covenants of the Servicer.  At all
times from the Closing Date until the Final Payout Date:

 

(a)                                  Financial Reporting.  The Servicer will
maintain a system of accounting established and administered in accordance with
generally accepted accounting principles as in

 

IV-6

--------------------------------------------------------------------------------


 

effect in the appropriate jurisdiction, and the Servicer shall furnish or cause
to be furnished to the Administrator and each Purchaser Agent:

 

(i)                                     Information Packages.  As soon as
available and in any event not later than two Business Days prior to the
Settlement Date, an Information Package as of the most recently completed
calendar month.

 

(ii)                                  Other Information.  Such other information
(including non-financial information) as the Administrator or any Purchaser
Agent may from time to time reasonably request, within a reasonable time after
such request is received.

 

(iii)                               Compliance Certificates.  (a) Concurrently
with each delivery by the Seller of the Parent’s quarterly and annual financial
statements pursuant to Sections 1(a)(iv) and 1(a)(v) of this Exhibit IV, a
compliance certificate substantially in the form attached as Annex G signed by
its chief accounting officer or treasurer solely in their capacities as officers
of Cloud Peak stating that no Termination Event or Unmatured Termination Event
has occurred and is continuing, or if any Termination Event or Unmatured
Termination Event has occurred and is continuing, stating the nature and status
thereof.

 

(b)                                 Notices.  The Servicer will notify the
Administrator and each Purchaser Agent in writing of any of the following events
promptly upon (but in no event later than three Business Days after) a Financial
Officer or other officer of Cloud Peak or the Servicer who is involved in the
on-going administration of the transactions contemplated under the Transaction
Documents learning of the occurrence thereof, with such notice describing the
same, and if applicable, the steps being taken by the Person(s) affected with
respect thereto:

 

(i)                                     Notice of Termination Events or
Unmatured Termination Events.  A statement of the Financial Officer of the
Servicer setting forth details of any Termination Event or Unmatured Termination
Event and the action which the Servicer proposes to take with respect thereto.

 

(ii)                                  Representations and Warranties.  The
failure of any representation or warranty to be true (when made or at any time
thereafter) with respect to the Pool Receivables.

 

(iii)                               Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding which could
reasonably be expected to have a Material Adverse Effect.

 

(iv)                              Adverse Claim.  (A) Any Person shall obtain an
Adverse Claim (other than a Permitted Lien) upon the Pool Receivables or
Collections with respect thereto, (B) any Person other than the Seller, the
Servicer or the Administrator shall obtain any rights or direct any action with
respect to any Lock Box Account (or related lock-box or post office box) or
(C) any Obligor shall receive any change in payment instructions with respect to
Pool Receivable(s) from a Person other than the Servicer or the Administrator.

 

IV-7

--------------------------------------------------------------------------------


 

(v)                                 Name Changes.  At least thirty (30) days
before any change in any Originator’s or the Seller’s name or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof.

 

(vi)                              Material Adverse Change.  A material adverse
change in the business, operations, property or financial or other condition of
any Originator, the Servicer or the Seller.

 

(c)                                  Conduct of Business.  The Servicer will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to remain duly organized, validly existing and in
good standing as a domestic limited liability company in its jurisdiction of
formation and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted if the failure to have such
authority could reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Compliance with Laws.  The Servicer will
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Furnishing of Information and Inspection of
Receivables.  The Servicer will furnish to the Administrator and each Purchaser
Agent from time to time such information with respect to the Pool Receivables as
the Administrator or such Purchaser Agent may reasonably request.  The Servicer
will, at the Servicer’s expense, at any time and from time to time during
regular business hours with reasonable prior written notice (i) permit the
Administrator or any Purchaser Agent, or their respective agents or
representatives, (A) to examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Pool Assets and (B) to
visit the offices and properties of the Servicer for the purpose of examining
such books and records, and to discuss matters relating to the Pool Receivables,
other Pool Assets or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters; provided that the Servicer shall be required to
reimburse the Administrator and Purchaser Agents for only one (1) such
examination and visit per year, unless a Termination Event has occurred and is
continuing and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at the Servicer’s expense, upon reasonable prior written
notice from the Administrator, permit certified public accountants or other
auditors acceptable to the Administrator and the Purchaser Agents to conduct, a
review of its books and records with respect to the Pool Receivables; provided
that the Servicer shall be required to reimburse the Administrator and Purchaser
Agents for only one (1) such audit per year, unless a Termination Event has
occurred and is continuing.

 

(f)                                    Payments on Receivables, Lock-Box
Accounts.  The Servicer will at all times instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account.  The Servicer will, at
all times, maintain such books and records necessary to identify Collections
received from time to time on Receivables and to segregate such Collections from
other property of the Servicer and the Originators.  If any such payments or
other Collections are received by

 

IV-8

--------------------------------------------------------------------------------


 

the Servicer, it shall hold such payments in trust for the benefit of the
Administrator and the Purchasers and promptly (but in any event within two
Business Days after receipt) remit such funds into a Lock-Box Account.  The
Servicer will cause each Lock-Box Bank to comply with the terms of each
applicable Lock-Box Agreement.  Except as set forth in the following paragraphs,
the Servicer will not permit the funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Lock-Box Account.  If
such funds are nevertheless deposited into any Lock-Box Account, the Servicer
will promptly identify such funds for segregation.  The Servicer will not
commingle Collections or other funds to which the Administrator, any Purchaser
Agent or any Purchaser is entitled with any other funds.  The Servicer shall
only add or replace, a Lock-Box Bank (or the related lock-box or post office
box), or Lock-Box Account to those listed on Schedule II to this Agreement, if
the Administrator has received notice of such addition or replacement, a copy of
any new Lock-Box Agreement and an executed and acknowledged copy of a Lock-Box
Agreement in form and substance acceptable to the Administrator from any such
new Lock-Box Bank.  The Servicer shall only terminate a Lock-Box Bank or close a
Lock-Box Account (or the related lock-box or post office box), upon 30 days’
advance notice to and with the prior written consent of the Administrator.

 

(g)                                 Extension or Amendment of Pool Receivables. 
Except as otherwise permitted in Section 4.2 of this Agreement, the Servicer
will not extend, amend or otherwise modify the terms of any Pool Receivable, or
amend, modify or waive in any material respect any term or condition of any
Contract related thereto, other than in accordance with the Credit and
Collection Policy, without the prior written consent of the Administrator. The
Servicer shall at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Pool Receivables, and timely and fully comply
in all material respects with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

 

(h)                                 Change in Business.  The Servicer will not
(i) make any change in the character of its business, which change would
materially and adversely impair the collectibility of any Pool Receivable or
(ii) make any change in any Credit and Collection Policy that could reasonably
be expected to adversely affect the collectibility of the Pool Receivables, the
enforceability of any related Contract or its ability to perform its obligations
under the related Contract or the Transaction Documents, in the case of either
(i) or (ii) above, without the prior written consent of the Administrator.  The
Servicer shall not make any material change in any Credit and Collection Policy
without giving prior written notice thereof to the Administrator.

 

(i)                                     Records.  The Servicer will maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Pool Receivables and related Contracts in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).

 

(j)                                     Change in Payment Instructions to
Obligors.  The Servicer shall not add to, replace or terminate any of the
Lock-Box Accounts (or any related lock-box or post office box) listed in
Schedule II hereto or make any change in its instructions to the Obligors
regarding

 

IV-9

--------------------------------------------------------------------------------


 

payments to be made to the Lock-Box Accounts (or any related lock-box or post
office box), unless the Administrator shall have received (x) prior written
notice of such addition, termination or change and (y) signed and acknowledged
Lock-Box Agreements with respect to such new Lock-Box Accounts (or any related
lock-box or post office box).

 

(k)                                 Ownership Interest, Etc.  The Servicer
shall, at its expense, take all action necessary or desirable to establish and
maintain a valid and enforceable first priority perfected undivided percentage
ownership or security interest, to the extent of the Purchased Interest, in the
Pool Receivables, the Related Security and Collections with respect thereto, and
a first priority perfected security interest in the Pool Assets, in each case
free and clear of any Adverse Claim (other than Permitted Liens) in favor of the
Administrator (on behalf of the Purchasers), including taking such action to
perfect, protect or more fully evidence the interest of the Administrator (on
behalf of the Purchasers) as the Administrator or any Purchaser Agent, may
reasonably request.  In order to evidence the interests of the Administrator
under this Agreement, the Servicer shall, from time to time take such action, or
execute and deliver such instruments as may be necessary (including, without
limitation, such actions as are reasonably requested by the Administrator or any
Purchaser Agent) to maintain and perfect, as a first-priority interest, the
Administrator’s security interest in the Receivables, Related Security and
Collections.  The Servicer shall, from time to time and within the time limits
established by law, prepare and present to the Administrator for the
Administrator’s authorization and approval, all financing statements (including
fixture filings or as extracted collateral filings), amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrator’s security
interest as a first-priority interest.  The Administrator’s approval of such
filings shall authorize the Servicer to file such financing statements under the
UCC without the signature of the Seller, any Originator or the Administrator
where allowed by applicable law.  Notwithstanding anything else in the
Transaction Documents to the contrary, the Servicer shall not have any authority
to file a termination, partial termination, release, partial release, or any
amendment that deletes the name of a debtor or excludes collateral of any such
financing statements, without the prior written consent of the Administrator.

 

(l)                                     Further Assurances; Change in Name or
Jurisdiction of Origination, etc.  The Servicer hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Administrator may
reasonably request, to perfect, protect or more fully evidence the purchases
made under this Agreement and/or security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrator (on
behalf of the Purchasers) to exercise and enforce their respective rights and
remedies under this Agreement or any other Transaction Document.  Without
limiting the foregoing, the Servicer hereby authorizes, and will, upon the
request of the Administrator, at the Servicer’s own expense, execute (if
necessary) and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary or
desirable, or that the Administrator may reasonably request, to perfect, protect
or evidence any of the foregoing.

 

(m)                             Transaction Information.  None of the Servicer,
any Affiliate of the Servicer or any third party contracted by the Servicer or
any Affiliate thereof, shall deliver, in writing or

 

IV-10

--------------------------------------------------------------------------------


 

orally, to any Rating Agency, any Transaction Information without providing such
Transaction Information to the applicable Purchaser Agent prior to delivery to
such Rating Agency and will not participate in any oral communications with
respect to Transaction Information with any Rating Agency without the
participation of such Purchaser Agent.

 

3.                                      Separate Existence.  Each of the Seller
and the Servicer hereby acknowledges that the Purchasers and the Administrator
are entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon the Seller’s identity as a legal entity
separate from Cloud Peak, the Originators and their respective Affiliates. 
Therefore, from and after the date hereof, each of the Seller and the Servicer
shall take all steps specifically required by this Agreement or reasonably
required by the Administrator or any Purchaser Agent to continue the Seller’s
identity as a separate legal entity and to make it apparent to third Persons
that the Seller is an entity with assets and liabilities distinct from those of
Cloud Peak, the Originators and any other Person, and is not a division of Cloud
Peak, the Originators or any other Person. Without limiting the generality of
the foregoing and in addition to and consistent with the other covenants set
forth herein, each of the Seller and the Servicer shall take such actions as
shall be required in order that:

 

(a)                                 The Seller will be a limited liability
company whose primary activities are restricted in its operating agreement to:
(i) purchasing or otherwise acquiring from the Originators, owning, holding,
granting security interests or selling interests in Pool Assets, (ii) entering
into agreements for the selling and servicing of the Receivables Pool, and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities;

 

(b)                                 The Seller shall not engage in any business
or activity, or incur any indebtedness or liability (including, without
limitation, any assumption or guaranty of any obligation of Cloud Peak, any
Originator or any Affiliate thereof), other than as expressly permitted by the
Transaction Documents;

 

(c)                                  (i) Not less than one member of the
Seller’s board of managers or other governing body (the “Independent Director”)
shall be a natural person (A) who is not at the time of initial appointment and
has not been at any time during the five (5) years preceding such appointment:
(1) an equityholder, director (other than the Independent Director), officer,
employee, member, manager, attorney or partner of Cloud Peak, Seller or any of
their Affiliates; (2) a customer of, supplier to or other person who derives
more than 1% of its purchases or revenues from its activities with Cloud Peak,
Seller or any of their Affiliates; (3) a person or other entity controlling,
controlled by or under common control with any such equity holder, partner,
member, manager customer, supplier or other person; or (4) a member of the
immediate family of any such equity holder, director, officer, employee, member,
manager, partner, customer, supplier or other person and (B) (1) who has
(x) prior experience as an independent director for a corporation or an
independent manager of a limited liability company whose charter documents
required the unanimous consent of all independent director or independent
managers thereof before such corporation could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(y) at least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or

 

IV-11

--------------------------------------------------------------------------------


 

placement services to issuers of securitization or structured finance
instruments, agreements or securities and (2) is reasonably acceptable to the
Administrator (such acceptability of any Independent Director appointed after
the date hereof must be evidenced in writing signed by the Administrator and
each Purchaser Agent).  Under this clause (c), the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise.  (ii) The operating
agreement of the Seller shall provide that: (A) the Seller’s board of managers
or other governing body shall not approve, or take any other action to cause the
filing of, a voluntary bankruptcy petition with respect to the Seller unless the
Independent Director shall approve the taking of such action in writing before
the taking of such action, and (B) such provision and each other provision
requiring an Independent Director cannot be amended without the prior written
consent of the Independent Director;

 

(d)                                 The Independent Director shall not at any
time serve as a trustee in bankruptcy for the Seller, Cloud Peak, any Originator
or any of their respective Affiliates;

 

(e)                                  The Seller shall conduct its affairs
strictly in accordance with its organizational documents and observe all
necessary, appropriate and customary company formalities, including, but not
limited to, holding all regular and special members’ and board of managers’
meetings appropriate to authorize all limited liability company action, keeping
separate and accurate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts;

 

(f)                                   Any employee, consultant or agent of the
Seller will be compensated from the Seller’s funds for services provided to the
Seller, and to the extent that Seller shares the same officers or other
employees as Cloud Peak or any Originator (or any other Affiliate thereof), the
salaries and expenses relating to providing benefits to such officers and other
employees shall be fairly allocated among such entities, and each such entity
shall bear its fair share of the salary and benefit costs associated with such
common officers and employees. The Seller will not engage any agents other than
its attorneys, auditors and other professionals, and a servicer and any other
agent contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee, and a manager, which manager will be fully compensated from the Seller’s
funds;

 

(g)                                  The Seller will contract with the Servicer
to perform for the Seller all operations required on a daily basis to service
the Receivables Pool. The Seller will pay the Servicer the Servicing Fee
pursuant hereto. Except as otherwise permitted by this Agreement, the Seller
will not incur any material indirect or overhead expenses for items shared with
Cloud Peak or any Originators (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Seller (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee
or the manager’s fee, such as legal, auditing and other professional services,
such expenses will be allocated to the extent practical on the basis of actual
use or the value of services rendered, and otherwise on a basis reasonably
related to the actual use or the value of services rendered; it being understood
that Cloud Peak, in its capacity as Servicer, shall pay all expenses relating to
the preparation, negotiation, execution and delivery of the Transaction
Documents, including legal, agency and other fees;

 

IV-12

--------------------------------------------------------------------------------


 

(h)                                 The Seller’s operating expenses will not be
paid by Cloud Peak or any Originator or any Affiliate thereof;

 

(i)                                     The Seller will have its own separate
stationery;

 

(j)                                    The Seller’s books and records will be
maintained separately from those of Cloud Peak, each Originator and any other
Affiliate thereof and in a manner such that it will not be difficult or costly
to segregate, ascertain or otherwise identify the assets and liabilities of
Seller;

 

(k)                                 All financial statements of Cloud Peak or
any Originator or any Affiliate thereof that are consolidated to include Seller
will disclose that (i) the Seller’s sole business consists of the purchase or
acceptance through capital contributions of the Receivables and Related Rights
from such Originator and the subsequent retransfer of or granting of a security
interest in such Receivables and Related Rights to certain purchasers party to
this Agreement, (ii) the Seller is a separate legal entity with its own separate
creditors who will be entitled, upon its liquidation, to be satisfied out of the
Seller’s assets prior to any assets or value in the Seller becoming available to
the Seller’s equity holders and (iii) the assets of the Seller are not available
to pay creditors of Cloud Peak or any Originator or any other Affiliates of
Cloud Peak or any Originator;

 

(l)                                     The Seller’s assets will be maintained
in a manner that facilitates their identification and segregation from those of
Cloud Peak, any Originator or any Affiliates thereof;

 

(m)                             The Seller will strictly observe corporate
formalities in its dealings with Cloud Peak, each Originator and any Affiliates
thereof, and funds or other assets of the Seller will not be commingled with
those of Cloud Peak, any Originator or any Affiliates thereof except as
permitted by this Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which Cloud Peak or any Affiliate thereof (other than Cloud Peak in its
capacity as the Servicer) has independent access. The Seller is not named, and
has not entered into any agreement to be named, directly or indirectly, as a
direct or contingent beneficiary or loss payee on any insurance policy with
respect to any loss relating to the property of Cloud Peak, any Originator or
any Subsidiaries or other Affiliates thereof. The Seller will pay to the
appropriate Affiliate the marginal increase or, in the absence of such increase,
the market amount of its portion of the premium payable with respect to any
insurance policy that covers the Seller and such Affiliate;

 

(n)                                 The Seller will maintain arm’s-length
relationships with Cloud Peak, each Originator and any Affiliates thereof.  Any
Person that renders or otherwise furnishes services to the Seller will be
compensated by the Seller at market rates for such services it renders or
otherwise furnishes to the Seller.  Neither the Seller on the one hand, nor
Cloud Peak or any Originator, on the other hand, will be or will hold itself out
to be responsible for the debts of the other or the decisions or actions
respecting the daily business and affairs of the other. The Seller, Cloud Peak
and each Originator will immediately correct any known misrepresentation with
respect to the foregoing, and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity;

 

(o)                                 The Seller shall have a separate area from
Cloud Peak and each Originator for its business (which may be located at the
same address as such entities) and to the extent that any

 

IV-13

--------------------------------------------------------------------------------


 

other such entity has offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and each shall bear its
fair share of such expenses; and

 

(p)                                 To the extent not already covered in
paragraphs (a) through (o) above, Seller shall comply and/or act in accordance
with the provisions of Section 6.4 of the Purchase and Sale Agreement.

 

4.                                      Post Closing Covenants.  Each of the
Seller and the Servicer hereby covenants and agrees that it shall cause each of
the following to be delivered, filed or recorded, as the case may be, in each
case in form and substance satisfactory to the Administrator:

 

(a)                                 Mortgage Searches.  On or prior to the
Closing Date, the Servicer shall cause to be delivered to the Administrator
completed reports and searches, prepared by search firms reasonably acceptable
to the Administrator, reflecting results of searches of the recorder of deeds,
the secretaries of states of the affected states, or other public offices of
similar purpose in all jurisdictions listed in Schedules II and III to the
Purchase and Sale Agreement, listing all records of mortgages and fixture
filings, if any, filed or recorded in any such jurisdictions that name as
grantor or transferor or words of similar effect any Originator (including any
trade names of such Originator shown on Schedule IV to the Purchase and Sale
Agreement) shown on Schedules II and III to the Purchase and Sale Agreement as
operating, owning or leasing an underground or surface mine, with a beginning
date on the date of incorporation or formation of such Originator and a recent
through date, together with copies of any mortgages or fixture filings
identified on a completed report or search result.

 

(b)                                 Mortgage Releases.  In the case that the
search reports described in clause (a) of this Section 4 show any mortgages
covering as-extracted collateral and name any Originator as grantor or debtor or
words of similar effect, then each of the Seller and the Servicer shall
(i) cause to be delivered to the Administrator, on or prior to the Closing Date,
with respect to each such mortgage either (x) a release letter addressed to the
Administrator and duly executed by the related grantee or beneficiary releasing
such party’s security interest, lien or other rights thereunder in the
Receivables, Contracts and Related Security subject thereto or (y) if such
mortgage was filed in connection with the financing contemplated by the Cloud
Peak Credit Agreement, a fully executed copy of one or more amendments to the
Cloud Peak Credit Agreement and the related security documents releasing the
applicable secured party’s security interest, lien or other rights thereunder in
the Receivables, Contracts and Related Security subject thereto and (ii) as soon
as practicable, but in any event no more than thirty (30) days after the Closing
Date, cause all amendments and/or releases to such mortgages or other applicable
instruments necessary to release all security interests, liens and other rights
of the related grantee or beneficiary thereunder in the Receivables, Contracts
and Related Security subject thereto to have been duly recorded, in each case in
form and substance satisfactory to the Administrator.

 

IV-14

--------------------------------------------------------------------------------


 

EXHIBIT V

 

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)                                 (i)                                     the
Seller, Cloud Peak, any Originator or the Servicer shall fail to perform or
observe any term, covenant or agreement under this Agreement or any other
Transaction Document and, except as otherwise provided herein, such failure
shall, solely to the extent capable of cure, continue for thirty days after the
earlier of any such Person’s knowledge or notice thereof or (ii) the Seller or
the Servicer shall fail to make when due any payment or deposit to be made by it
under this Agreement or any other Transaction Document and such failure shall
remain unremedied for three Business Days;

 

(b)                                 Cloud Peak (or any Affiliate thereof) shall
fail to transfer to any successor Servicer, when required, any rights pursuant
to this Agreement that Cloud Peak (or such Affiliate) then has as Servicer;

 

(c)                                  any representation or warranty made or
deemed made by the Seller, the Servicer or any Originator (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document, or any information or report delivered by the Seller, the
Servicer or any Originator pursuant to this Agreement or any other Transaction
Document, shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered and, if the representation or warranty is
of a type that is capable of being cured, shall remain incorrect or untrue for
thirty days after the earlier of such Person’s knowledge or notice thereof;

 

(d)                                 the Seller or the Servicer shall fail to
deliver any Information Package when due pursuant to this Agreement, and such
failure shall remain unremedied for two Business Days;

 

(e)                                  this Agreement (and each Lock-Box
Agreement, as applicable) or any purchase or reinvestment pursuant to this
Agreement shall for any reason: (i) cease to create, or the Purchased Interest
shall for any reason cease to be, a valid and enforceable first priority
perfected undivided percentage ownership or security interest to the extent of
the Purchased Interest in each Pool Receivable, the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim (other
than Permitted Liens), or (ii) cease to create with respect to the Pool Assets,
or the interest of the Administrator (for the benefit of the Administrator, the
Purchaser Agents and the Purchasers) with respect to such Pool Assets shall
cease to be, a valid and enforceable first priority perfected security interest,
free and clear of any Adverse Claim (other than Permitted Liens);

 

(f)                                   the Seller, Cloud Peak, the Servicer, any
Originator or the Parent shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against the Seller, Cloud Peak, the Servicer, any Originator
or the Parent seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the

 

V-1

--------------------------------------------------------------------------------


 

entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Seller, Cloud Peak, the
Servicer, any Originator or the Parent shall take any corporate or
organizational action to authorize any of the actions set forth above in this
paragraph;

 

(g)                                  any of the following shall occur:

 

(i)                                     the Default Ratio shall exceed 3.00%;

 

(ii)                                  the average Default Ratio for any three
consecutive calendar months shall exceed 2.00%;

 

(iii)                               the Delinquency Ratio shall exceed 4.50%;

 

(iv)                              the average Delinquency Ratio for any three
consecutive calendar months shall exceed 3.50%;

 

(v)                                 the average Dilution Ratio for any three
consecutive calendar months shall exceed 3.00%; or

 

(vi)                              the Days’ Sales Outstanding shall exceed 40
days;

 

(h)                                 a Change in Control shall occur;

 

(i)                                     the Purchased Interest shall exceed 100%
for two (2) consecutive Business Days;

 

(j)                                    (i) the Parent, Cloud Peak or any of
their respective Subsidiaries fail to pay any principal of or premium or
interest on any Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise),
which failure continues after the applicable grace period, if any, specified in
the related Material Debt Agreement (whether or not such failure is waived under
any related Material Debt Agreement); (ii) any other event or condition occurs
or exists under, and continues to exist after the applicable grace period, in
any, specified in, any Material Debt Agreement, which event or condition gives
the applicable debtholders, lenders or counterparties the right (whether or not
acted upon) to (x) accelerate the maturity of the related Material Debt or
otherwise cause such Material Debt to be due and payable prior to scheduled
maturity thereof or (y) cause the early termination of any commitment of any
such debtholder, lender or counterparty under the such Material Debt Agreement
prior to the scheduled termination of such commitment; or (iii) any Material
Debt shall be declared to be due and payable, or required to be prepaid (other
than by a regularly scheduled required prepayment), redeemed, purchased or
defeased, or an offer to repay, redeem, purchase or defease such Debt shall be
required to be made, in each case before the stated maturity thereof; or

 

V-2

--------------------------------------------------------------------------------


 

(k)                                 either the Internal Revenue Service or the
Pension Benefit Guaranty Corporation shall have filed one or more notices of
lien asserting a claim or claims pursuant to the Internal Revenue Code, or
ERISA, as applicable, against the assets of Seller, any Originator, Cloud Peak
or any ERISA Affiliate.

 

V-3

--------------------------------------------------------------------------------